
	
		I
		112th CONGRESS
		1st Session
		H. R. 3569
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Ways and Means and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve Indian education, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Native Culture, Language, and
			 Access for Success in Schools Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Elementary and Secondary Education Act of
				1965
					Subtitle A—Improving the academic achievement of the
				disadvantaged
					Sec. 111. Improving the education of students.
					Sec. 112. Standards-based assessments.
					Sec. 113. Native language teaching.
					Sec. 114. Prevention and intervention programs for children and
				youth who are neglected, delinquent, or at-risk.
					Subtitle B—Preparing, training, and recruiting high-Quality
				teachers and principals
					Sec. 121. Preparing, training, and recruiting high-quality
				teachers and principals.
					Subtitle C—Native American languages programs
					Sec. 131. Improvement of academic success of Indian students
				through Native American languages programs.
					Sec. 132. State and tribal education agency
				agreements.
					Subtitle D—21st century schools
					Sec. 141. Safe and healthy schools for Native American
				students.
					Subtitle E—Indian, Native Hawaiian, and Alaska Native
				education
					Sec. 151. Purpose.
					Sec. 152. Purpose of formula grants.
					Sec. 153. Grants to local educational agencies and
				tribes.
					Sec. 154. Amount of grants.
					Sec. 155. Applications.
					Sec. 156. Authorized services and activities.
					Sec. 157. Student eligibility forms.
					Sec. 158. Technical assistance.
					Sec. 159. Amendments relating to tribal colleges and
				universities.
					Sec. 160. Tribal educational agency cooperative
				agreements.
					Sec. 161. Tribal education agencies pilot project.
					Sec. 162. Improve support for teachers and administrators of
				Native American students.
					Sec. 163. National board certification incentive demonstration
				program.
					Sec. 164. Tribal language immersion schools.
					Sec. 165. Coordination of Indian student
				information.
					Sec. 166. Authorization of appropriations.
					Subtitle F—Impact aid
					Sec. 171. Impact aid.
					Subtitle G—General provisions
					Sec. 181. Highly qualified definition.
					Sec. 182. Applicability of ESEA to Bureau of Indian Education
				schools.
					Sec. 183. Increased access to resources for tribal schools,
				schools served by the Bureau of Indian Education, and Native American
				students.
					TITLE II—Amendments to other laws
					Sec. 201. Amendments to the American Recovery and Reinvestment
				Act of 2009 to provide funding for Indian programs.
					Sec. 202. Qualified scholarships for education and cultural
				benefits.
					Sec. 203. Tribal Education Policy Advisory Group.
					Sec. 204. Division of budget
				analysis.
					Sec. 205. Qualified school construction bond escrow
				account.
					Sec. 206. Equity in Educational Land-Grant Status Act of
				1994.
					Sec. 207. Workforce Investment Act of 1998.
					Sec. 208. Technical amendments to Tribally Controlled Schools
				Act of 1988.
					TITLE III—Additional education provisions 
					Sec. 301. Native American student support.
					Sec. 302. Ensuring the survival and continuing vitality of
				Native American languages.
					Sec. 303. In-school facility innovation program
				contest.
					Sec. 304. Retrocession or reassumption of certain school
				funds.
					Sec. 305. Department of the Interior and Department of
				Education Joint Oversight Board.
					Sec. 306. Feasibility study to transfer the Bureau of Indian
				Education to the Department of Education.
					Sec. 307. Tribal self-governance feasibility study.
					Sec. 308. Establishment of
				Center for Indigenous Excellence.
				
			IElementary and
			 Secondary Education Act of 1965
			AImproving the
			 academic achievement of the disadvantaged
				111.Improving the
			 education of studentsPart A
			 of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.) is amended—
					(1)in section 1111—
						(A)in subsection (a),
			 by inserting representatives of Indian tribes located in the
			 State, after other staff,;
						(B)in subsection
			 (b)(8), by striking 1112(c)(1)(D) and inserting
			 1112(c)(1)(E);
						(C)in subsection
			 (c)—
							(i)in
			 paragraph (13), by striking and;
							(ii)in
			 paragraph (14), by striking the period at the end and inserting ;
			 and; and
							(iii)by
			 adding at the end the following:
								
									(15)the State
				educational agency has engaged in timely and meaningful consultation with
				representatives of Indian tribes located in the State in the development of the
				State plan to serve local educational agencies under the State's jurisdiction,
				in order to—
										(A)improve the
				coordination of activities under this Act;
										(B)meet the purpose
				of this title; and
										(C)meet the unique
				cultural, language, and educational needs of Indian
				students.
										;
				and
							(D)in subsection (m),
			 by adding at the end the following:
							
								(4)If such school has
				been approved, in accordance with section 1116(g), for use of an alternative
				definition of adequate yearly progress, the school may adopt an appropriate
				assessment that—
									(A)is developed in
				consultation with, and with the approval of, the Secretary of the Interior;
				and
									(B)is consistent with
				the requirements of this
				section.
									;
						(2)in section 1112—
						(A)in subsection
			 (b)(1)—
							(i)by
			 redesignating subparagraphs (F) through (Q) as subparagraphs (G) through (R),
			 respectively; and
							(ii)by
			 inserting after subparagraph (E), the following:
								
									(F)a description of
				the procedure that the local educational agency will use to engage in timely,
				ongoing, and meaningful consultation with representatives of Indian tribes
				located in the area served by the local education agency in the development of
				the local plan, in order to—
										(i)improve the
				coordination of activities under this Act;
										(ii)meet the purpose
				of this title; and
										(iii)meet the unique
				cultural, language, and educational needs of Indian
				students;
										;
				
							(B)in subsection
			 (c)(1)—
							(i)by
			 redesignating subparagraphs (D) through (O) as subparagraphs (E) through (P),
			 respectively; and
							(ii)by
			 inserting after subparagraph (C), the following:
								
									(D)engage in timely
				and meaningful consultation with representatives of Indian tribes located in
				the area served by the local education
				agency;
									;
				and
							(C)in subsection
			 (d)(1), by striking and other appropriate school personnel, and
			 inserting other appropriate school personnel, representatives of Indian
			 tribes located in the area served by the local educational
			 agency,;
						(3)in section 1115(b)(2)(A), by inserting
			 , Indian children, after migrant children;
					(4)in section 1116—
						(A)in subsection
			 (b)(3)(A)—
							(i)in
			 the matter preceding clause (i), by inserting representatives of Indian
			 tribes located in the area served by the school, after school
			 staff,;
							(ii)in
			 clause (ix), by striking and after the semicolon;
							(iii)in
			 clause (x), by striking the period at the end; and
							(iv)by
			 adding at the end the following:
								
									(xi)provide an
				assurance that, if the school receives funds described in title VII, the school
				will continue to direct such funds to the activities described in title
				VII.
									;
							(B)in subsection
			 (c)(7)(A)—
							(i)in
			 the matter preceding clause (i), by inserting representatives of Indian
			 tribes located in the area served by the local education agency, after
			 school staff,;
							(ii)in
			 clause (vii), by striking and after the semicolon;
							(iii)in
			 clause (viii), by striking the period at the end and inserting ;
			 and; and
							(iv)by
			 adding at the end the following:
								
									(ix)incorporate, as
				appropriate, activities that meet the unique cultural, language, and
				educational needs of Indian students eligible to be served under title VII of
				this
				Act.
									;
							(C)in subsection
			 (g)(1)—
							(i)in
			 subparagraph (B)—
								(I)by striking
			 The tribal governing body or and inserting An Indian
			 tribe,;
								(II)by inserting
			 , or consortium of such entities after Bureau of Indian
			 Affairs;
								(III)by striking
			 body or school board and inserting Indian tribe, school
			 board, or consortium of such entities; and
								(IV)by inserting
			 of the Interior after such alternative definition unless
			 the Secretary;
								(ii)in
			 subparagraph (C), by striking a tribal governing body or school board of
			 a school funded by the Bureau of Indian Affairs and inserting an
			 Indian tribe, school board of a school funded by the Bureau of Indian Affairs,
			 or consortium of such entities; and
							(iii)by
			 adding at the end the following:
								
									(D)Deemed
				ApprovalA proposed alternative definition of adequate yearly
				progress submitted pursuant to subparagraph (B) shall be deemed to be approved
				by the Secretary of the Interior unless the Secretary of the Interior issues
				the notification set forth in subparagraph (E) prior to the expiration of the
				30-day period beginning on the date on which the Secretary of the Interior
				received the proposed alternative definition of adequate yearly
				progress.
									(E)NotificationIf
				the Secretary of the Interior finds that the application is not in compliance,
				in whole or in part, with this subpart, the Secretary of the Interior
				shall—
										(i)notify the entity
				or entities described in subparagraph (B) of the finding of noncompliance and,
				in such notification, shall—
											(I)cite the specific
				provisions in the application that are not in compliance;
											(II)provide an
				explanation of the basis of the non-compliance;
											(III)request
				additional information only as to the noncompliant provisions needed to make
				the proposal compliant;
											(IV)provide a
				description of the steps that the entity or entities need to take to make the
				application compliant; and
											(V)provide assistance
				to overcome the finding of noncompliance; and
											(ii)provide the
				entity or entities described in subparagraph (B) with the opportunity for a
				hearing, which shall be completed not more than 60 days after such entity or
				entities receive the notice of opportunity for a hearing, or at such later date
				as agreed to by the submitting entity or entities.
										(F)ResponseIf
				the entity or entities described in subparagraph (B) resubmit the application
				in an effort to overcome the finding of noncompliance not more than 30 days
				after the date the notification was received, the Secretary of the Interior
				shall approve or disapprove the resubmitted application not more than 30 days
				after the resubmitted application is received, or not more than 30 days after
				the conclusion of a hearing, whichever is later. If the Secretary of the
				Interior fails to approve or disapprove the resubmitted application within such
				time period, the resubmitted application shall be deemed approved.
									(G)Resubmission
				ResponseIf the Secretary of the Interior finds the resubmitted
				application described in subparagraph (F) to be in noncompliance, the Secretary
				of the Interior shall issue a final determination that—
										(i)cites the specific
				provisions in the application that are not in compliance;
										(ii)provides a
				detailed explanation of the basis for the finding of noncompliance for each
				provision found to be noncompliant; and
										(iii)offers
				assistance to overcome the finding of noncompliance.
										(H)Failure to
				RespondIf the entity or entities described in subparagraph (B)
				do not respond to the notification of the Secretary of the Interior described
				in subparagraph (E) within a 30-day period after receipt of such notification,
				the application shall be deemed to be
				disapproved.
									;
							(5)by inserting after
			 section 1116 the following:
						
							1116A.Indian School
				Turn Around Program
								(a)PurposeThe
				purpose of this section is to significantly improve outcomes for Indian
				students in persistently low-performing schools by—
									(1)enabling Indian
				tribes or tribal education agencies to turn around low-performing schools
				operated by a local educational agency on Indian lands;
									(2)building the
				capacity of tribes and tribal education agencies to improve student academic
				achievement in low-performing and persistently low-performing schools;
				and
									(3)supporting tribes
				and tribal education agencies in implementing school intervention
				models.
									(b)DefinitionsIn
				this section:
									(1)Indian landsThe term Indian lands has the
				meaning given the term in section 8013.
									(2)Indian
				schoolThe term Indian school means any school
				located on Indian lands.
									(3)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community (including any Native
				village, Regional Corporation, or Village Corporation as defined in, or
				established pursuant to, the Alaska Native Claims Settlement Act), that is
				recognized as eligible for the special programs and services provided by the
				United States to Indians because of their status as Indians.
									(4)Tribal education
				agencyThe term tribal education agency means the
				authorized governmental agency of a federally recognized American Indian or
				Alaska Native tribe (as defined in section 4 of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b)) that is primarily responsible
				for regulating, administering, or supervising the formal education of tribal
				members. A tribal education agency includes tribal education departments,
				tribal divisions of education, tribally sanctioned education authorities,
				tribal education administrative planning and development agencies, and tribal
				administrative education entities.
									(c)Identification
				of low-Performing Indian schools
									(1)In
				GeneralEach State that receives funds under this part shall
				annually identify any Indian school operated by a local educational agency
				that—
										(A)is a school
				identified under section 1116(b); and
										(B)(i)in the case of an Indian
				school that is an elementary school, is in the lowest 5 percent of the State’s
				public elementary schools;
											(ii)in the case of an Indian school
				that is a secondary school that does not award a high school diploma, is in the
				lowest 5 percent of the State’s public secondary schools that do not award a
				high school diploma; or
											(iii)in the case of an Indian school
				that is a secondary school that does award a high school diploma—
												(I)is in the bottom 5 percent of the State’s
				public secondary schools that award a high school diploma; or
												(II)has a graduation rate below 60
				percent.
												(2)ReportIf
				a school is identified by a State under paragraph (1), the State shall notify
				the tribe on whose Indian lands any such school is located that the school has
				been identified as a low-performing school.
									(d)Grants
				Authorized
									(1)In
				GeneralThe Secretary shall award grants, on a competitive basis,
				to Indian tribes or tribal education agencies to enable such tribes or agencies
				to carry out the activities described in subsection (g).
									(2)Duration
										(A)In
				GeneralA grant awarded under this section shall be for a period
				of 4 years.
										(B)RenewalThe
				Secretary may renew a grant under this section for an additional 4-year period
				if the Indian tribe or tribal education agency demonstrates sufficient
				progress, as defined by the State, on the core academic indicators and leading
				indicators described in subsection (h)(1)(B).
										(e)Application
									(1)In
				GeneralEach Indian tribe or tribal education agency that desires
				to receive a grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may reasonably require. At a minimum, each application shall
				include—
										(A)an analysis of the
				school described under subsection (c)(1) that the Indian tribe or tribal
				education agency proposes to serve, and an appropriate intervention model for
				such school;
										(B)a budget, which
				shall demonstrate sufficient funds to implement fully and effectively the
				selected intervention model; and
										(C)a description of
				how the Indian tribe or tribal education agency will—
											(i)help develop a
				pipeline of teachers and leaders for the school;
											(ii)collect and
				report data;
											(iii)support
				effective extended learning time strategies; and
											(iv)build capacity in
				the tribe or tribal education agency for assisting schools described under
				subsection (c)(1).
											(2)Additional
				Application Requirements if Subgrants are awardedIf an Indian
				tribe or tribal education agency proposes to issue subgrants, as described
				under subsection (g)(3), such tribe or agency shall include in the application,
				in addition to the requirements described under paragraph (1), the
				following:
										(A)A copy of the
				application form and instructions that the Indian tribe or tribal education
				agency will provide to potential recipients of subgrants.
										(B)A description of
				how the Indian tribe or tribal education agency will set priorities for
				awarding subgrants.
										(C)A description of
				how the Indian tribe or tribal education agency will monitor each entity that
				is awarded a subgrant.
										(f)State
				educational agency and local education agency responsibilities
									(1)In
				generalIf an Indian tribe or tribal education agency receives a
				grant under this section for an Indian school that has been identified under
				subsection (c)(1), the Secretary shall notify the State in which the school is
				located, and the State educational agency and the local educational agency that
				serve such school shall—
										(A)maintain funding
				for the school at not less than the amount supplied in the academic year
				immediately preceding the academic year for which the grant under this section
				applies;
										(B)at the request of
				the Indian tribe or tribal education agency, enter into a cooperative agreement
				to authorize the Indian tribe or tribal education agency to plan, conduct,
				consolidate, and administer programs, services, functions, and activities, or
				portions thereof, administered by the State educational agency or the local
				educational agency on behalf of the school; and
										(C)authorize the
				Indian tribe or tribal education agency to reallocate funds for such programs,
				services, functions, and activities, or portions thereof, as necessary.
										(2)Maintenance of
				Effort RequirementIf the maintenance of effort requirement
				described in paragraph (1)(A) is not met, the Secretary may withhold funding
				under title I from the State until such requirement is met.
									(3)DisagreementIf
				an Indian tribe or tribal education agency and the State educational agency or
				local educational agency cannot reach an agreement, the tribe or tribal
				education agency may submit to the Secretary information that such tribe or
				agency deems relevant, and the Secretary may make a determination on the
				disputed issue.
									(g)Use of
				funds
									(1)School
				intervention model
										(A)In
				GeneralAn Indian tribe or tribal education agency that receives
				a grant under this section shall use not less than 90 percent of the grant
				funds to implement a school intervention model described in subsection (i),
				either directly or through a turn around partner that is awarded a subgrant, in
				a school identified under subsection (c)(1).
										(B)Use of funds for
				comprehensive servicesThe
				Indian tribe or tribal education agency, in implementing any of the school
				intervention models described in subsection (i) in any school served under the
				grant—
											(i)shall identify and
				address issues that may contribute to low academic achievement in the schools
				identified under subsection (c)(1); and
											(ii)may use funds
				under this section to provide comprehensive services to address the issues
				described in subparagraph (A) and meet the full range of student needs.
											(2)SubgrantsAn
				Indian tribe or tribal education agency that receives a grant under this
				section may award subgrants.
									(3)Tribe or tribal
				education agency activitiesIf an Indian tribe or tribal
				education agency that receives a grant under this section does not use all of
				the grant funds to carry out the activities described in paragraphs (1) through
				(3) in each school to be served under the grant, such tribe or tribal education
				agency shall use any remaining funds to—
										(A)provide technical
				assistance and other support, either directly or through the creation of a
				school turn around office or a turn around partner, to schools identified under
				subsection (c)(1), which may include—
											(i)the use of school
				quality review teams; or
											(ii)regular site
				visits to monitor the implementation of selected intervention models;
											(B)evaluate Indian
				tribe or tribal education agency implementation of school intervention models
				and other improvement activities;
										(C)use the results of
				the evaluations described in subparagraph (B) to improve Indian tribe or tribal
				education agency strategies for supporting, and providing flexibility for,
				targeted schools that are identified under subsection (c)(1);
										(D)develop pipelines
				of teachers and leaders that are trained to work in schools that are
				low-performing schools, such as the schools identified in subsection
				(c)(1);
										(E)collect and report
				data;
										(F)build capacity in
				the Indian tribe or tribal education agency for assisting schools identified
				under subsection (c)(1); or
										(G)carry out other
				activities designed to build Indian tribe or tribal education agency capacity
				to support school improvement.
										(h)Data Collection
				and Reporting
									(1)In
				GeneralEach Indian tribe or tribal education agency receiving a
				grant under this section shall—
										(A)comply with the
				reporting and accountability requirements of this part for each school that
				such Indian tribe or tribal education agency serves; and
										(B)monitor and
				collect data about the students that such Indian tribe or tribal education
				agency serves at each school that is served by the grant program, including the
				following data:
											(i)Core academic
				indicators, such as—
												(I)the percentage of
				students at each school who are at or above the proficient level on State
				academic assessments in reading or language arts and mathematics;
												(II)student progress
				toward core academic benchmarks;
												(III)the average
				score for students in each school on State academic assessments in reading or
				language arts and mathematics;
												(IV)secondary school
				graduation rates; and
												(V)rates of student
				enrollment in an institution of higher education.
												(ii)Leading
				indicators, such as—
												(I)student attendance
				rates;
												(II)the number and
				percentage of students completing advanced coursework;
												(III)student
				participation in State assessments in reading or language arts and mathematics
				under section 1111(b)(3);
												(IV)school dropout
				rates;
												(V)discipline
				incident rates;
												(VI)teacher
				attendance rates;
												(VII)the distribution
				of teachers by performance level, based on the teacher evaluation system
				established by the Indian tribe or tribal education agency; and
												(VIII)reduction in
				the percentage of students in the lowest level of achievement on State
				assessments in reading or language arts and mathematics under section
				1111.
												(2)ReportEach
				Indian tribe or tribal education agency receiving a grant under this section
				shall prepare and submit a report to the Secretary, which shall include the
				data described in paragraph (1)(B).
									(i)School
				intervention modelsEach tribe or tribal education agency that
				receives a grant under this section may choose to implement 1 or more of the
				following school intervention models:
									(1)Transformation
				modelA transformation model is a school intervention model in
				which the Indian tribe or tribal education agency—
										(A)replaces a
				principal (if such principal has led the school for 2 or more years) with a new
				principal who has demonstrated effectiveness in turning around a low-performing
				school;
										(B)uses rigorous,
				transparent, and equitable evaluation systems to—
											(i)identify and
				reward school leaders, teachers, and other staff who, in implementing the
				model, increase student achievement and, if applicable, secondary school
				graduation rates; and
											(ii)identify and
				remove school leaders, teachers, and other staff who, after ample opportunities
				have been provided for such individuals to improve their professional
				practice—
												(I)do not increase
				student achievement;
												(II)if applicable, do
				not increase secondary school graduation rates; and
												(III)have not
				demonstrated effectiveness according to the tribe or tribal education agency’s
				evaluation system;
												(C)provides staff
				with ongoing, high-quality, job-embedded professional development that—
											(i)is
				aligned with the school’s instruction program and evaluation system;
											(ii)facilitates
				effective teaching and learning; and
											(iii)supports the
				implementation of school-reform strategies;
											(D)implements
				strategies (such as financial incentives, increased opportunities for promotion
				and career growth, and more flexible work conditions) that are designed to
				recruit, place, and retain staff who have the skills necessary to meet the
				needs of students in the school;
										(E)uses data to
				identify and implement a research-based instruction program that—
											(i)is
				aligned with State or tribal challenging academic content standards and
				challenging student academic achievement standards under section 1111(b);
				and
											(ii)has been proven
				to raise student academic achievement by not less than 10 percent in 1
				year;
											(F)establishes
				schedules and strategies that provide increased learning time (which may
				include offering full-day kindergarten or a high-quality preschool program or
				using a longer school day, week, or year that increases the total number of
				hours at school for the school year by not fewer than 300 hours) in order to
				significantly increase the total number of school hours to include time
				for—
											(i)instruction core
				subjects, such as English, reading or language arts, mathematics, science,
				foreign language (which may include a Native American language), civics and
				government, economics, arts, history, and geography;
											(ii)instruction in
				traditional and cultural programs;
											(iii)instruction in
				other subjects; and
											(iv)enrichment
				activities, such as physical education, service learning, and experiential
				work-based opportunities;
											(G)promotes the
				continuous use of student data to provide instruction that meets the academic
				needs of individual students, which may include, in elementary school,
				individual students’ levels of school readiness;
										(H)provides ongoing
				mechanisms for family, community, and tribal involvement;
										(I)ensures that the
				school receives ongoing, intensive technical assistance and related support
				from the tribe or tribal education agency; and
										(J)provides
				appropriate social-emotional and community-oriented support services for
				students, and at the discretion of the tribe or tribal education agency, uses
				not more than 10 percent of the total grant funds for such services.
										(2)Restart
				modelA restart model is a school intervention model in which the
				Indian tribe or tribal education agency—
										(A)converts a
				school—
											(i)under a charter or
				school operator and charter management organization;
											(ii)under an
				education management organization; or
											(iii)as an autonomous
				or redesigned school;
											(B)implements a
				rigorous review process to select such a charter or school operator and charter
				management organization, or an education management organization, as
				applicable, which includes an assurance that such operator or organization will
				make significant changes in the leadership and staffing of the school;
				and
										(C)enrolls in the
				school any former student who wishes to attend the school and who is within the
				grades the school services.
										(3)Turnaround
				modelA turnaround model is a school intervention model in which
				the Indian tribe or tribal education agency—
										(A)replaces a
				principal (if such principal has led the school for 2 or more years) with a new
				principal who has demonstrated effectiveness in turning around a low-performing
				school;
										(B)gives a new
				principal sufficient operational flexibility (including flexibility in
				staffing, the school day and school calendar, and budgeting) to fully implement
				a comprehensive approach to improve student outcomes;
										(C)uses a
				comprehensive evaluation system to evaluate staff, including the use of student
				achievement data to measure the effectiveness of staff;
										(D)screens all staff
				who are employed at the school as of the time when the turnaround model is
				implemented and retains not more than 50 percent of such staff;
										(E)requires the
				principal to justify personnel decisions (such as hiring, dismissal, and
				rewards) based on the results of the comprehensive evaluation system;
										(F)provides staff
				with ongoing, high-quality, job-embedded professional development that—
											(i)is
				aligned with the school’s instruction program and evaluation system;
											(ii)facilitates
				effective teaching and learning; and
											(iii)supports the
				implementation of school-reform strategies;
											(G)uses data
				to—
											(i)identify and
				implement a research-based instructional program;
											(ii)evaluate school
				improvement strategies; and
											(iii)inform
				differentiated instruction, in order to meet the academic needs of individual
				students;
											(H)encourages the use
				of extended learning time partnerships;
										(I)establishes
				schedules and strategies that provide increased learning time (which may
				include offering full-day kindergarten or a high-quality preschool program or
				using a longer school day, week, or year that increases the total number of
				hours at school for the school year by not fewer than 300 hours) in order to
				significantly increase the total number of school hours to include time
				for—
											(i)instruction core
				subjects, such as English, reading or language arts, mathematics, science,
				foreign language (which may include a Native American language), civics and
				government, economics, arts, history, and geography;
											(ii)instruction in
				traditional and cultural programs;
											(iii)instruction in
				other subjects;
											(iv)enrichment
				activities, such as physical education, service learning, and experiential
				work-based opportunities; or
											(v)teachers to
				collaborate, plan, and engage in professional development within and across
				grades and subjects;
											(J)provides ongoing
				mechanisms for family, community, and tribal involvement; and
										(K)provides
				appropriate social and emotional community-oriented support services for
				students.
										(j)Insufficient
				progressIf an Indian tribe or tribal education agency fails to
				demonstrate sufficient progress, as defined by the State, on the core academic
				indicators and leading indicators described in subsection (h)(1)(B), such tribe
				or agency shall be required to—
									(1)modify the
				existing school intervention model; or
									(2)restart the school
				using the restart model described in subsection (i)(2).
									(k)Reservation of
				fundsFrom the amount appropriated each fiscal year for grants to
				State educational agencies and local educational agencies for school
				improvement actions under this part, the Secretary shall reserve not less than
				10 percent of such amount for grants under this
				section.
								;
				and
					(6)in section 1118—
						(A)in subsection
			 (a)(2)—
							(i)in
			 subparagraph (E) by striking and after the semicolon;
							(ii)by
			 redesignating subparagraph (F) as subparagraph (G); and
							(iii)by
			 inserting after subparagraph (E) the following:
								
									(F)with respect to an
				agency that serves Indian children, identify the barriers to effective
				involvement of the parents of such children;
				and
									;
				and
							(B)in subsection
			 (e)—
							(i)by
			 redesignating paragraphs (6) through (14) as paragraphs (7) through (15),
			 respectively; and
							(ii)by
			 inserting after paragraph (5), the following:
								
									(6)in consultation
				with Indian tribes and parents of Indian children who are served by any school
				that is served by the agency, shall establish mechanisms to overcome barriers
				to effective Indian parental involvement, which may include—
										(A)providing literacy
				programs and use of technology training, as needed, for such parents at
				locations accessible to the homes of such parents;
										(B)providing or
				paying the reasonable costs of transportation and child care to enable such
				parents to participate in literacy programs, use of technology training, and
				school-related meetings;
										(C)providing training
				regarding the roles, rights and responsibilities of such parents, including
				information about culture-based education; and
										(D)contracting with
				an Indian tribe or tribal education agency to provide the services described in
				subparagraphs (A), (B) and
				(C);
										.
							112.Standards-based
			 assessmentsSection 1111(b)(3)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) is
			 amended by adding at the end the following:
					
						(E)Standards-based
				education assessmentsNotwithstanding any other provision of this
				Act, a State shall develop standards-based education assessments and classroom
				lessons to accommodate diverse learning styles, which assessments may be used
				by the State in place of the general assessments described in subparagraph
				(A).
						.
				113.Native language
			 teachingSection 1119 of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6319) is amended by adding at the end the
			 following:
					
						(m)Qualifications
				for Native language teachers
							(1)In
				generalNotwithstanding any other provision of law, the
				requirements of subsection (a) on local educational agencies and States with
				respect to highly qualified teachers, shall not apply to a teacher of a Native
				language.
							(2)Alternative
				licensure or certificationEach State educational agency
				receiving assistance under this part shall develop an alternative licensure or
				certification for teachers of a Native
				language.
							.
				114.Prevention and
			 intervention programs for children and youth who are neglected, delinquent, or
			 at-riskPart D of title I of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6421 et seq.) is
			 amended—
					(1)in section 1401—
						(A)in subsection (a)(3), by inserting
			 and the involvement of their families and their communities.
			 after their continued education; and
						(B)in subsection (b),
			 by inserting subject to section 1402(c), after section
			 1002(d);
						(2)in section 1402, by adding at the end the
			 following:
						
							(c)Reservation for
				the Secretary of the InteriorFrom the amount appropriated for
				this part for any fiscal year, the Secretary shall reserve 4 percent of such
				funds for the Secretary of the Interior to provide educational services for
				at-risk Indian children, including Indian youth in correctional facilities
				operated by the Secretary of the Interior or by an Indian
				tribe.
							;
					(3)in section 1414(c)—
						(A)in paragraph (9), by inserting ,
			 Indian tribes, tribal education agencies, after local
			 educational agencies;
						(B)by redesignating
			 paragraphs (12) through (19) as paragraphs (13) through (20),
			 respectively;
						(C)by inserting after
			 paragraph (11), the following:
							
								(12)describe the
				procedure that the State agency will use to consult, on an ongoing basis, with
				Indian tribes in the State to determine the needs of Indian children and youth
				who are neglected, delinquent, or at-risk, including such children and youth in
				a correctional facility or
				institution;
								;
						(D)in paragraph (19),
			 as redesignated by subparagraph (B), by striking and after the
			 semicolon;
						(E)in paragraph (20),
			 as redesignated by subparagraph (B), by striking the period at the end and
			 inserting ; and; and
						(F)by adding at the
			 end the following:
							
								(21)provides an
				assurance that the program under this subpart will utilize curriculum that is
				culturally appropriate, based on the demographics of the neglected or
				delinquent children and youth served by such
				program.
								;
						(4)in section 1416—
						(A)in paragraph (7), by striking
			 and after the semicolon;
						(B)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(9)includes an
				assurance that the State agency has consulted with Indian tribes in the State
				in the development of the comprehensive plan under this
				part.
								;
						(5)in section 1418—
						(A)by striking
			 paragraph (1) of subsection (a) and inserting the following:
							
								(1)projects that
				facilitate the transition of children and youth from State-operated
				institutions, or institutions in the State operated by the Secretary of the
				Interior or Indian tribes, to schools served by local educational agencies or
				to schools funded by the Bureau of Indian Education;
				or
								;
						(B)in subsection (b),
			 by inserting Indian tribes, after local educational
			 agencies;
						(C)by redesignating
			 subsection (c) as subsection (d); and
						(D)by inserting after
			 subsection (b) the following:
							
								(c)Consultation
				with Indian TribesThe State agency shall consult with Indian
				tribes in the State in the development of transition projects, and coordinate
				such State projects with transition and reentry projects operated by such
				tribes.
								;
						(6)in section 1419(2), by inserting and
			 Indian tribal programs after State agency
			 programs;
					(7)in section 1421—
						(A)in the matter preceding paragraph (1), by
			 inserting , including correctional facilities in the State operated by
			 the Secretary of the Interior or Indian tribes after locally
			 operated correctional facilities; and
						(B)in paragraph (3),
			 by inserting , including schools funded by the Bureau of Indian
			 Education, after local schools;
						(8)in section 1422—
						(A)in subsection (a),
			 by striking (including facilities involved in community day
			 programs). and inserting (including facilities involved in
			 community day programs and facilities in the State that are operated by the
			 Secretary of the Interior or Indian tribes).; and
						(B)in subsection (d),
			 by inserting , schools funded by the Bureau of Indian Education,
			 after returning to local educational agencies;
						(9)in section 1423—
						(A)in paragraph (2)—
							(i)in subsection (A), by inserting and,
			 as appropriate, an Indian tribe in the State after program to be
			 assisted; and
							(ii)in
			 subsection (B), by inserting , including such facilities operated by the
			 Secretary of the Interior and Indian tribes after juvenile
			 justice system;
							(B)by redesignating
			 paragraphs (4) through (13) as paragraphs (5) through (14),
			 respectively;
						(C)by inserting after
			 paragraph (3) the following:
							
								(4)a description of
				the process for consultation and coordination with Indian tribes in the State
				regarding services provided under the program to Indian children and
				youth;
								;
						(D)in paragraph (13),
			 as redesignated by subparagraph (B), by striking and after the
			 semicolon;
						(E)in paragraph (14),
			 as redesignated by subparagraph (B), by striking the period at the end and
			 inserting ; and; and
						(F)by adding at the
			 end the following:
							
								(15)a description of
				the demographics of the children and youth served and an assurance that the
				curricula and co-curricular activities will be culturally appropriate for such
				children and
				youth.
								;
						(10)in section 1424 (20 U.S.C. 6454)—
						(A)in paragraph (4),
			 by striking and after the semicolon;
						(B)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(6)programs for
				at-risk Indian children and youth, including such individuals in correctional
				facilities in the area served by the local educational agency that are operated
				by the Secretary of the Interior or Indian
				tribes.
								;
						(11)by redesignating
			 subpart 3 as subpart 4;
					(12)by redesignating
			 sections 1431 and 1432 as sections 1441 and 1442, respectively;
					(13)by inserting
			 after subpart 2 the following:
						
							3Education Programs
				for Indian Children and Youth
								1432.Grants to
				Indian Tribes
									(a)PurposeThe
				purpose of this section is to authorize an educational program to be known as
				the Indian Children and Youth At-Risk Education Program, which
				shall—
										(1)carry out
				high-quality and culturally appropriate education programs to prepare Indian
				children and youth who are in correctional facilities (or enrolled in community
				day programs for neglected or delinquent children and youth) operated by the
				Secretary of the Interior or Indian tribes for secondary school completion,
				training, employment, or further education; and
										(2)to provide activities to facilitate the
				transition of such children and youth from the correctional program to further
				education or employment.
										(b)Grants
				Authorized
										(1)In
				GeneralFrom the amount reserved for the Secretary of the
				Interior under section 1402(c), and subject to paragraph (2), the Secretary of
				the Interior shall award grants, on a competitive basis, to Indian tribes with
				high numbers or percentages of children and youth in juvenile detention
				facilities that are operated by the Secretary of the Interior or Indian tribes
				in order to enable such Indian tribes to carry out the activities described in
				section 1434.
										(2)Contract in lieu
				of grantAt the request of an Indian tribe, the Secretary of the
				Interior shall enter into a contract under the Indian Self-Determination and
				Education Assistance Act for operation of a program under this subpart in lieu
				of making a grant to such tribe.
										(3)NotificationThe
				Secretary of the Interior shall notify Indian tribes of the availability of
				funding under this subpart.
										(c)Tribal
				ApplicationsEach Indian
				tribe desiring to receive a grant under this subpart shall submit an
				application to the Secretary of the Interior at such time, in such manner, and
				accompanied by such information as the Secretary of the Interior may require.
				Each such application shall include the following:
										(1)A description of
				the program that will be assisted with grant funds under this subpart.
										(2)A description of
				any formal agreements regarding the program, between the Indian tribe and, as
				appropriate—
											(A)1 or more local
				educational agencies;
											(B)1 or more schools
				funded by the Bureau of Indian Education;
											(C)correctional
				facilities operated by the Secretary of the Interior or Indian tribes;
											(D)alternative school
				programs serving Indian children and youth who are involved with the juvenile
				justice system; or
											(E)tribal, State,
				private, or public organizations or corporations providing education,
				skill-building, or reentry services.
											(3)As appropriate, a
				description of how participating entities will coordinate with facilities
				working with delinquent Indian children and youth to ensure that such children
				and youth are participating in an education program comparable to the education
				program in the local school that such youth would otherwise attend.
										(4)A description of
				how the program will develop culturally appropriate academic curricula and
				co-curricular activities to supplement the educational program provided by a
				facility working with delinquent Indian children and youth.
										(5)A description of
				the program that the Indian tribe will carry out for Indian children and youth
				returning from correctional facilities.
										(6)As appropriate, a
				description of the types of services that such tribe will provide for such
				children and youth and other at-risk children and youth, either directly or in
				cooperation with local educational agencies and schools funded by the Bureau of
				Indian Education.
										(7)A description of
				the characteristics (including learning difficulties, substance abuse problems,
				and other special needs) of the Indian children and youth who will be returning
				from correctional facilities and, as appropriate, other at-risk Indian children
				and youth expected to be served by the program.
										(8)A description of
				how the tribe will coordinate the program with existing educational programs of
				local educational agencies and schools funded by the Bureau of Indian Education
				to meet the unique educational needs of Indian children and youth who will be
				returning from correctional facilities and, as appropriate, other at-risk
				Indian children and youth expected to be served by the program.
										(9)As appropriate, a
				description of how the program will coordinate with existing social, health,
				and other services to meet the needs of students returning from correctional
				facilities, including—
											(A)prenatal health
				care;
											(B)nutrition;
											(C)mental health and
				substance abuse services;
											(D)targeted reentry
				and outreach programs; and
											(E)referrals to
				community resources related to the health of the child or youth.
											(10)A description of
				partnerships with tribal, State, private or public organizations, or
				corporations to develop vocational training, curriculum-based youth
				entrepreneurship education, and mentoring services for participating
				students.
										(11)As appropriate, a
				description of how the program will involve parents in efforts to—
											(A)improve the
				educational achievement of their children;
											(B)assist in dropout
				prevention activities; and
											(C)prevent the
				involvement of their children in delinquent activities.
											(12)A description of
				how the program under this subpart will be coordinated with other Federal,
				State, tribal, and local programs, such as programs under title I of Public Law
				105–220 and vocational and technical education programs serving at-risk
				children and youth.
										(13)A description of
				how the program will be coordinated with programs operated under the Juvenile
				Justice and Delinquency Prevent Act of 1974 and other comparable programs, if
				applicable.
										(14)A description of
				the efforts participating schools will make to ensure that correctional
				facilities working with children and youth are aware of any existing
				individualized education programs for such children or youth.
										(15)As appropriate, a
				description of the steps participating schools will take to find alternative
				placements for children and youth who are interested in continuing their
				education but unable to participate in a regular school program.
										(16)As appropriate, a
				description of how the program under this subpart will be coordinated with
				other Federal, State, tribal, and local programs serving at-risk children and
				youth.
										(17)As appropriate, a
				description of how the program will coordinate with probation officers to
				assist in meeting the needs of children and youth returning from correctional
				facilities.
										(d)Uses of
				FundsFunds provided to Indian tribes under this subpart may be
				used for the purposes described in section 1424.
									(e)Program
				Requirements for Correctional Facilities Receiving Funds Under this
				SubpartEach correctional facility entering into an agreement
				with an Indian tribe under section 1432(2) to provide services to Indian
				children and youth under this subpart shall—
										(1)if feasible,
				ensure that educational programs in the correctional facility are coordinated
				with the student's home school, particularly in the case of a student with an
				individualized education program under part B of the Individuals with
				Disabilities Education Act;
										(2)if a child or
				youth is identified as in need of special education services while in the
				correctional facility, notify such child's local school;
										(3)provide transition
				assistance to help the child or youth stay in school, including coordination of
				services for the family, counseling, assistance in accessing drug and alcohol
				abuse prevention programs, tutoring, and family counseling;
										(4)provide support
				programs that encourage children and youth who have dropped out of school to
				reenter school once their term at the correctional facility has been completed,
				or provide such children and youth with the skills necessary to gain employment
				or seek a secondary school diploma or its recognized equivalent;
										(5)work to ensure
				that the correctional facility is staffed with teachers and other qualified
				staff who are trained to work with children and youth with disabilities, taking
				into consideration the unique needs of such children and youth;
										(6)ensure that
				education programs in the correctional facility aim to help students meet high
				academic achievement standards;
										(7)to the extent
				possible, use technology to assist in coordinating educational programs between
				the correctional facility and participating program partners;
										(8)where feasible,
				involve parents in efforts to improve the educational achievement of their
				children and prevent the further involvement of such children in delinquent
				activities;
										(9)coordinate funds
				received under this subpart with other local, State, tribal, and Federal funds
				available to provide services to participating children and youth, such as
				funds made available under title I of Public Law 105–220, and vocational and
				technical education funds;
										(10)coordinate
				programs operated under this subpart with activities funded under the Juvenile
				Justice and Delinquency Prevention Act of 1974 and other comparable programs,
				if applicable; and
										(11)work with local
				partners to develop training, curriculum-based youth entrepreneurship
				education, and mentoring programs for children and youth.
										(f)Technical
				AssistanceAt the request of an Indian tribe that receives
				assistance under this subpart, the Secretary of the Interior may, to the extent
				resources are available, provide technical assistance—
										(1)to improve the
				performance of a program funded under this subpart;
										(2)to recruit and
				retain qualified educational professionals to assist in the delivery of
				services under such program; and
										(3)to perform the
				program evaluations required by section 1441.
										1433.Educational
				alternatives to detention
									(a)PurposesThe
				purposes of this section are—
										(1)to decrease the
				number of incarcerated Indian children and youth;
										(2)to decrease the
				rate of high school dropouts among Indian youth;
										(3)to provide
				educational alternatives to incarceration for at-risk Indian children and
				youth; and
										(4)to increase
				community and family involvement in the education of at-risk Indian children
				and youth.
										(b)Eligible
				EntitiesIn this section, the term eligible entity
				means—
										(1)an Indian tribe,
				tribal education agency, or tribal organization;
										(2)a Bureau-funded
				school, as defined in section 1141 of the Education Amendments of 1978 (25
				U.S.C. 2021);
										(3)a correctional
				facility, in consortium with a tribe, tribal education agency, or tribal
				organization; or
										(4)a State
				educational agency or local educational agency in consortium with a tribe,
				tribal education agency or tribal organization, as defined in section 4 of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
										(c)Program
				Authorized
										(1)In
				GeneralSubject to paragraph (2), the Secretary is authorized to
				award grants to eligible entities having applications approved under this
				section to enable such entities to carry out the activities described in
				subsection (d).
										(2)ContractsAt
				the request of an Indian tribe, the Secretary shall transfer program funding to
				the Secretary of the Interior, who shall enter into a contract under the Indian
				Self-Determination and Education Assistance Act with the tribe for operation of
				a program under this section in lieu of making a grant to such tribe.
										(3)DurationGrants
				awarded under this section shall be for a period of not less than 3 years and
				not more than 5 years.
										(d)Authorized
				ActivitiesGrant funds under this section shall be used for
				activities to provide educational alternatives for Indian youth who have been
				sentenced to incarceration or juvenile detention, in a manner consistent with
				the purposes of this section. Such activities may include—
										(1)half- or full-day
				alternative education programs for disruptive youth who are temporarily
				suspended;
										(2)school-based drug
				and substance abuse prevention programs;
										(3)truancy prevention
				programs;
										(4)multi-year
				alternative educational programs; and
										(5)home or community
				detention programs.
										(e)ApplicationEach
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and accompanied by such
				information as the Secretary may require. Each such application shall include
				the following:
										(1)A description of
				the program that will be assisted with grant funds under this subpart.
										(2)A description of
				any formal agreements regarding the program, between the Indian tribe and, as
				appropriate—
											(A)1 or more local
				educational agencies;
											(B)1 or more schools
				funded by the Bureau of Indian Education;
											(C)correctional
				facilities operated by the Secretary of the Interior or Indian tribes;
				or
											(D)tribal, State,
				private, or public organizations or corporations providing education,
				skill-building, or reentry services.
											(3)As appropriate, a
				description of how the program will develop culturally appropriate academic
				curriculum and co-curricular activities.
										(4)As appropriate, a
				description of the types of services that the eligible entity will provide to
				at-risk Indian children, youth, and families.
										(5)As appropriate, a
				description of any partnerships with tribal, local, or State law enforcement or
				judicial systems to provide education alternatives to detention and wrap around
				services, which may include—
											(A)behavioral health
				services;
											(B)family
				counseling;
											(C)teen pregnancy
				counseling;
											(D)substance abuse
				services;
											(E)alcohol abuse
				services; or
											(F)job
				training.
											(6)As appropriate, a
				description of evaluation activities to develop educational plans for at-risk
				Indian children and youth who are transitioning back to a local educational
				agency or earning a secondary school diploma, or the recognized equivalent of a
				secondary school diploma.
										(f)EvaluationEach
				eligible entity that receives a grant under this section shall—
										(1)evaluate the grant
				program, not less than once every 3 years, to determine the program's success,
				consistent with the purposes of this section; and
										(2)prepare and submit
				a report containing the information described in paragraph (1) to the
				Secretary, the Coordinating Council on Juvenile Justice and Delinquency
				Prevention, and Indian tribes.
										(g)DefinitionThe
				term tribal education agency means—
										(1)the authorized
				governmental agency of a federally recognized American Indian and Alaska Native
				tribe (as defined in section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b)) that is primarily responsible for regulating,
				administering, or supervising the formal education of tribal members;
				and
										(2)includes tribal
				education departments, tribal divisions of education, tribally sanctioned
				education authorities, tribal education administrative planning and development
				agencies, tribal education agencies, and tribal administrative education
				entities.
										(h)Authorization of
				appropriationsFor the purpose of carrying out this subpart,
				there are authorized to be appropriated $2,000,000 for fiscal year 2012 and
				such sums as may be necessary for each of the 5 succeeding fiscal
				years.
									;
					(14)in section 1441,
			 as redesignated by paragraph (12)—
						(A)in subsection
			 (a)—
							(i)in
			 the matter preceding paragraph (1), by striking Each State agency or
			 local educational agency that conducts a program under subpart 1 or 2
			 shall and inserting Each State agency, local educational agency,
			 or Indian tribe that conducts a program evaluation under subpart 1, 2, or 3
			 shall; and
							(ii)in
			 paragraph (3), by inserting or school funded by the Bureau of Indian
			 Education after local educational agency;
							(B)in subsection (c),
			 by striking a State agency or local educational agency and
			 inserting a State agency, local educational agency, or Indian
			 tribe; and
						(C)by striking
			 subsection (d) and inserting the following:
							
								(d)Evaluation
				Results
									(1)In
				GeneralEach State agency, local educational agency, and Indian
				tribe shall—
										(A)submit evaluation
				results to the State educational agency and the Secretary; and
										(B)use the results of
				evaluations under this section to plan and improve subsequent programs for
				participating children and youth.
										(2)Indian
				TribesEach Indian tribe shall also submit evaluation results to
				the Secretary of the Interior.
									(e)Evaluation of
				Programs for At-Risk Indian Youth
									(1)In
				GeneralNot later than 4 years after the date of enactment of the
				Native Culture, Language, and Access for
				Success in Schools Act, the Secretary and the Secretary of the
				Interior, in collaboration with the Attorney General, shall prepare a report
				that—
										(A)compiles
				demographic information about at-risk Indian youth, including Indian youth in
				correctional facilities operated by the Department of the Interior and Indian
				tribes;
										(B)evaluates existing
				educational programs for at-risk Indian youth; and
										(C)provides
				recommendations for improvement of such educational programs.
										(2)Submission to
				Congressional CommitteesThe Secretary and the Secretary of the
				Interior shall submit the report described in paragraph (1) to the Health,
				Education, Labor and Pensions Committee and the Indian Affairs Committee of the
				Senate, the Committee on Education and the Workforce and the Committee on
				Natural Resources of the House of Representatives, and to Indian
				tribes.
									;
						(15)in section 1442,
			 as redesignated by paragraph (12), by inserting at the end the
			 following:
						
							(5)Indian
				TribeThe term Indian tribe means any Indian tribe,
				band, nation, other organized group or community, including any Alaska Native
				village or Regional Corporation or Village Corporation as defined in or
				established pursuant to the Alaska Native Claims Settlement Act (42 U.S.C. 1601
				et seq.), which is recognized as eligible for the special programs and services
				provided by the United States to Indians because of their status as
				Indians.
							;
				and
					(16)in section
			 1903(b)(2)—
						(A)in subparagraph
			 (F), by striking and after the semicolon;
						(B)in subparagraph
			 (G), by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(H)representatives of
				Indian tribes located in the
				State.
								.
						BPreparing,
			 training, and recruiting high-Quality teachers and principals
				121.Preparing,
			 training, and recruiting high-Quality teachers and principalsTitle II (20 U.S.C. 6601 et seq.) is
			 amended—
					(1)in part A—
						(A)by striking paragraph (3) of section 2102
			 (20 U.S.C. 6602) and inserting the following:
							
								(3)High-Need Local
				Educational AgencyThe term
				high-need local educational agency means—
									(A)a local educational agency—
										(i)(I)that serves not fewer than 10,000 children
				from families with incomes below the poverty line; or
											(II)for
				which not less than 20 percent of the children served by the agency are from
				families with incomes below the poverty line; and
											(ii)(I)for which there is a high percentage of
				teachers not teaching in the academic subjects or grade levels that the
				teachers were trained to teach; or
											(II)for which there is a high percentage of
				teachers with emergency, provisional, or temporary certification or licensing;
				or
											(B)a school funded by
				the Bureau of Indian
				Education.
									;
						(B)by striking clause
			 (ii) of section 2111(b)(1)(A) (20 U.S.C. 6611(b)(1)(A)) and inserting the
			 following:
							
								(ii)5
				percent for the Secretary of the Interior to be distributed to schools operated
				or funded by the Bureau of Indian Education, as provided in section
				2123(c).
								;
						(C)in section
			 2113(c)(18) (20 U.S.C. 6613(c)(18))—
							(i)in
			 subparagraph (A) by striking and after the semicolon;
							(ii)in
			 subparagraph (B) by striking the period and inserting ; and;
			 and
							(iii)by
			 inserting at the end the following:
								
									(C)provides access to
				clearinghouse information to schools in the State that are funded by the Bureau
				of Indian
				Education.
									;
							(D)in section 2122
			 (20 U.S.C. 6622)—
							(i)in
			 subsection (b)—
								(I)in paragraph (2),
			 by inserting , including Indian students, after minority
			 students; and
								(II)in paragraph
			 (9)—
									(aa)in
			 subparagraph (C) by striking and after the semicolon;
									(bb)in
			 subparagraph (D) by striking the period at the end and inserting ;
			 and; and
									(cc)by
			 adding at the end the following:
										
											(E)for teachers in
				schools that serve Indian children, become familiar with the Indian communities
				served by the local educational agency and incorporate culturally responsive
				teaching and learning strategies for Indian children into the educational
				program.
											;
				and
									(ii)in
			 subsection (c), by inserting , in the case of a local educational agency
			 that serves an Indian tribal community, representatives of Indian
			 tribes, after part A of title I;
							(E)in section 2123
			 (20 U.S.C. 6623)—
							(i)in
			 subsection (a)(3)—
								(I)in subparagraph
			 (B)—
									(aa)in
			 clause (ii), by inserting students from Indian reservation
			 communities, after (including students who are gifted and
			 talented),;
									(bb)in
			 clause (iv), by striking limited English proficient and immigrant
			 children; and and inserting children from Indian reservation
			 communities, limited English proficient children, and immigrant
			 children;;
									(cc)in
			 clause (v), by striking the period at the end and inserting ;
			 and; and
									(dd)by
			 inserting at the end the following:
										
											(vi)in the case of a
				local educational agency that serves Indian children, provide training in
				effective incorporation of culturally responsive teaching and learning
				strategies for Indian children.
											;
				and
									(II)in subparagraph
			 (D), by inserting Indian students, after disadvantaged
			 families,; and
								(ii)by
			 adding at the end the following:
								
									(c)Bureau of Indian
				Education SchoolsA school funded by the Bureau of Indian
				Education that receives funds reserved under section 2111(b)(1)(A)(ii) shall
				use such funds to carry out 1 or more of the activities described in subsection
				(a), and may use such funds to improve housing, as needed to recruit and retain
				highly qualified teachers and
				principals.
									;
							(F)in section 2131(1)
			 (20 U.S.C. 6631(1))—
							(i)in
			 subparagraph (A)(i) by inserting , or a tribally controlled college or
			 university (as defined in section 2 of the Tribally Controlled Colleges and
			 Universities Assistance Act of 1978 (25 U.S.C. 1801)) after
			 principals; and
							(ii)in
			 subparagraph (B) by inserting an Indian tribe, after
			 principal organization,; and
							(G)by inserting after
			 subpart 5, the following:
							
								6Indian Educator
				Scholarship Program
									2161.Indian
				Educator Scholarship Program
										(a)Grants
				AuthorizedIn order to carry out the United States trust
				responsibility for the education of Indian children, and to provide a more
				stable base of education professionals to serve in public elementary schools
				and secondary schools with a significant number of Indian students and schools
				funded by the Bureau of Indian Education, the Secretary shall make scholarship
				grants to Indians who are enrolled full- or part-time in appropriately
				accredited institutions of higher education and pursuing a course of study in
				elementary and secondary education or school administration. Such scholarships
				shall be designated Indian educator scholarships and shall be made in
				accordance with this section.
										(b)Eligibility
											(1)In
				GeneralThe Secretary shall determine the applicants who will
				receive scholarships under subsection (a).
											(2)CriteriaIn
				order to be eligible for participation in the Indian educator scholarship
				program, an individual must—
												(A)be an Indian, as
				defined in section 7151;
												(B)be accepted for
				enrollment, or be enrolled, as a full- or part-time student in a course of
				study in elementary and secondary education or school administration at an
				appropriately accredited institution of higher education;
												(C)submit an
				application to participate in the Indian educator scholarship program at such
				time and in such manner as the Secretary shall determine; and
												(D)sign and submit to
				the Secretary at the time that such application is submitted, a written
				contract, as described in subsection (c).
												(c)Contents of
				Contract
											(1)In
				GeneralThe written contract between the Secretary and the
				individual, as described in subsection (b)(2)(D), shall contain the
				following:
												(A)A statement that
				the Secretary agrees to provide the individual with a scholarship, as described
				in subsection (d), in each school year or years for a period during which such
				individual is pursuing a course of study in elementary and secondary education
				or school administration at an appropriately accredited institution of higher
				education.
												(B)A statement that
				the individual agrees—
													(i)to
				accept provision of the Indian educator scholarship;
													(ii)to maintain
				enrollment in such course of study until the individual completes the course of
				study;
													(iii)while enrolled
				in such course of study, to maintain an acceptable level of academic standing
				(as determined by the Secretary, taking into account the requirements of the
				educational institution offering such course of study); and
													(iv)to serve through
				full-time employment at an eligible school for a time period (referred to in
				this section as the period of obligated service) equal to the
				greater of—
														(I)1 year for the
				equivalent of each school year for which the individual was provided a
				scholarship under the Indian educator scholarship program; or
														(II)2 years.
														(C)A statement of the
				damages to which the United States is entitled, under subsection (e), for the
				individual's breach of the contract.
												(D)Such other
				statement of the rights and liabilities of the Secretary and of the individual,
				in accordance with the provisions of this section.
												(2)Period of
				Obligated Service
												(A)Eligible
				SchoolsAn individual shall meet the requirement for the period
				of obligated service under the written contract between the individual and the
				Secretary, as described in paragraph (1), if such individual is employed
				full-time—
													(i)in
				a school funded by the Bureau of Indian Education; or
													(ii)in a public
				school that serves a significant number of Indian students.
													(B)Deferment for
				Advanced StudyAt the request of an individual who has entered
				into a contract described in this subsection and who has receive a
				baccalaureate degree in education, the Secretary shall defer the period of
				obligated service of such individual under such contract to enable such
				individual to complete a course of study leading to an advanced degree in
				education, or needed to become certified for an appropriate period (in years,
				as determined by the Secretary), subject to the following conditions:
													(i)A
				period of advanced study shall not be counted as satisfying any period of
				obligated service that is required under this section.
													(ii)The period of
				obligated service of the individual shall commence at the later of—
														(I)90 days after the
				completion of the advanced course of study;
														(II)at the
				commencement of the first school year that begins after the completion of the
				advanced course of study; or
														(III)by a date
				specified by the Secretary.
														(C)Part-Time
				StudyIn the case of an individual receiving a scholarship under
				this section who is enrolled part-time in an approved course of study—
													(i)a
				scholarship under this section shall be for a period of years not to exceed the
				part-time equivalent of 4 years, as determined by the Secretary;
													(ii)the period of
				obligated service shall be equal to the greater of—
														(I)the part-time
				equivalent of 1 year for each year for which the individual was provided a
				scholarship, as determined by the Secretary; or
														(II)2 years;
				and
														(iii)the amount of
				the monthly stipend specified in subsection (d) shall be reduced pro rata, as
				determined by the Secretary, based on the number of hours of study in which
				such individual is enrolled.
													(d)Scholarship
											(1)In
				GeneralA scholarship provided to a student under the Indian
				educator scholarship program for a school year shall consist of payment to, or
				in accordance with paragraph (2), on behalf of, the student in the amount
				of—
												(A)the tuition of the
				student for the school year or, for a part-time student, the tuition for the
				appropriate portion of the school year;
												(B)all other
				reasonable educational expenses, including fees, books, and laboratory
				expenses, incurred by the student in such school year; and
												(C)a stipend of $800
				per month (adjusted in accordance with paragraph (3)) for each of the 12
				consecutive months beginning with the first month of such school year.
												(2)Payment to an
				Institution of Higher EducationThe Secretary may contract with
				an institution of higher education in which a participant in the Indian
				educator scholarship program is enrolled for the payment to such institution of
				the amounts of tuition and other reasonable educational expenses described in
				subparagraph (A) and (B) of paragraph (1). Payment to such institution may be
				made without regard to section 3324(a) and (b) of title 31.
											(3)StipendThe
				amount of the monthly stipend described in paragraph (1)(C) shall be increased
				by the Secretary for each school year ending in a fiscal year beginning after
				September 30, 2011, by an amount (rounded to the next highest multiple of $1)
				equal to the amount of such stipend multiplied by the overall percentage (under
				section 5303 of title 5) of the adjustment (if such adjustment is an increase)
				in the rates of pay under the General Schedule made effective in the fiscal
				year in which such school year ends.
											(e)Liability;
				Failure To Complete the Period of Obligated Service; repayment
											(1)LiabilityAn
				individual who has entered into a written contract with the Secretary under
				this section shall be liable to the United States for the amount which has been
				paid to, or on behalf of, such individual under the contract, if such
				individual—
												(A)fails to maintain
				an acceptable level of academic standing in the institution of higher education
				in which the individual is enrolled (as determined by the Secretary taking into
				account the requirements of the educational institution offering such course of
				study);
												(B)is dismissed from
				such institution of higher education for disciplinary reasons;
												(C)voluntarily
				terminates the training in such institution of higher education for which such
				individual is provided a scholarship under such contract before the completion
				of such training; or
												(D)fails to accept
				payment, or instructs the institution of higher education in which such
				individual is enrolled not to accept payment, under this section.
												(2)Failure to
				Complete the Period of Obligated Service
												(A)In
				GeneralSubject to paragraph (C), if for any reason not specified
				in paragraph (1), an individual breaches the written contract under this
				section by failing either to begin such individual's period of obligated
				service or failing to complete such obligation, the United States shall be
				entitled to recover from the individual an amount determined in accordance with
				the following formula:
													
														
															
																A = 3Z(t–s/t)
																
															
														
													
												in which—
													(i)A is the amount the
				United States is entitled to recover;
													(ii)Z is the sum of the
				amounts paid under this section to, or on behalf of, the individual and the
				interest on such amounts which would be payable if, at the time the amounts
				were paid, they were loans bearing interest at the maximum legal prevailing
				rate, as determined by the Treasurer of the United States;
													(iii)t is the total
				number of months in the individual's period of obligated service in accordance
				with subsection (c)(2) of this section; and
													(iv)s is the number of
				months of such period served by such individual in accordance with this
				section.
													(B)Amounts Not
				PaidAmounts not paid within such period shall be subject to
				collection through deductions in Medicare payments pursuant to section 1395ccc
				of title 42.
												(C)Delay in the Period of Obligated
				ServiceAn individual who has entered into a written contract
				with the Secretary under this section may petition the Secretary to delay the
				date on which the individual would otherwise be required to begin the period of
				obligated service if such individual has not succeeded in obtaining employment
				required by this section. In support of such petition, the individual shall
				supply such reasonable information as the Secretary may require. The Secretary
				shall retain full discretion whether to grant or decline such a delay and to
				determine the duration of any delay that is granted.
												(3)Repayment
												(A)In
				GeneralAny amount of damages which the United States is entitled
				to recover under this subsection shall be paid to the United States within the
				1-year period beginning on the date of the breach or such longer period
				beginning on such date as shall be specified by the Secretary.
												(B)Recovery of
				DamagesIf damages described in subparagraph (A) are delinquent
				for 3 months, the Secretary shall, for the purpose of recovering such
				damages—
													(i)utilize collection
				agencies contracted with by the Administrator of the General Services
				Administration; or
													(ii)enter into
				contracts for the recovery of such damages with collection agencies selected by
				the Secretary.
													(C)Contracts for
				Recovery of DamagesEach contract for recovering damages pursuant
				to this subsection shall provide that the contractor will, not less than once
				every 6 months, submit to the Secretary a status report on the success of the
				contractor in collecting such damages. Section 3718 of title 31 shall apply to
				any such contract to the extent not inconsistent with this subsection.
												(4)DeathUpon
				the death of an individual who receives, or has received, an Indian educator
				scholarship, any obligation of such individual for service or payment that
				relates to such scholarship shall be canceled.
											(5)Waiver
												(A)Required
				WaiverThe Secretary shall provide for the partial or total
				waiver or suspension of any obligation of service or payment of a recipient of
				an Indian educator scholarship, if the Secretary determines that—
													(i)it
				is not possible for the recipient to meet the obligation or make the
				payment;
													(ii)requiring the
				recipient to meet the obligation or make the payment would result in extreme
				hardship to the recipient; or
													(iii)the enforcement
				of the requirement to meet the obligation or make the payment would be
				unconscionable.
													(B)Permissible
				WaiverNotwithstanding any other provision of law, in any case of
				extreme hardship or for other good cause shown, the Secretary may waive, in
				whole or in part, the right of the United States to recover funds made
				available under this section.
												(6)Bankruptcy
												(A)In
				GeneralSubject to subparagraph (B), and notwithstanding any
				other provision of law, with respect to a recipient of an Indian educator
				scholarship, no obligation for payment may be released by a discharge in
				bankruptcy under title 11.
												(B)ExceptionThe
				prohibition described in subparagraph (A) shall not apply if—
													(i)such discharge is
				granted after the expiration of the 5-year period beginning on the initial date
				on which that payment is due; and
													(ii)the bankruptcy
				court finds that the nondischarge of the obligation would be
				unconscionable.
													(f)Placement
				assistanceThe Secretary shall assist the recipient of an Indian
				educator scholarship in learning about placement opportunities in eligible
				schools by transmitting the name and educational credentials of such recipient
				to—
											(1)State educational
				agency clearinghouses for recruitment and placement of kindergarten, elementary
				school, and secondary school teachers and administrators in States with a
				substantial number of Indian children;
											(2)elementary schools
				and secondary schools funded by the Bureau of Indian Education; and
											(3)tribal education
				agencies (as defined in section 1116A(b)).
											(g)Other
				ProvisionsNotwithstanding any other provision of this title,
				sections 2101, 2102, 2103, and subparts 1 through 5 of this part shall not
				apply to a grant or scholarship awarded under this section.
										(h)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $50,000,000 for fiscal year 2012, and
				each of the 5 succeeding fiscal
				years.
										;
						(2)in part B, by
			 striking subparagraph (B) of section 2202(a)(2) (20 U.S.C. 6662(a)(2)) and
			 inserting the following:
						
							(B)AllotmentFrom
				the amount made available under this part for a fiscal year and not reserved
				under subparagraph (A)(i), the Secretary shall allot—
								(i)one-half of one
				percent to the Secretary of the Interior for grants involving schools funded by
				the Bureau of Education; and
								(ii)the amount
				remaining after funds are distributed in accordance with clause (i), to the
				State educational agencies in proportion to the number of children aged 5 to
				17, who are from families with incomes below the poverty line and reside in a
				State for the most recent fiscal year for which satisfactory data are
				available, as compared to the number of such children who reside in all such
				States for such year.
								;
				and
					(3)in part C—
						(A)in section
			 2302(b)(2) by striking or public charter schools and inserting
			 , public charter schools, or schools funded by the Bureau of Indian
			 Education; and
						(B)in section
			 2304—
							(i)in
			 subsection (a)(1)(B), by inserting or with a school funded by the Bureau
			 of Indian Education, after section 2101; and
							(ii)in subsection
			 (d)(3), in the matter preceding subparagraph (A), by striking or public
			 charter school and inserting public charter school, or school
			 funded by the Bureau of Indian Education.
							CNative American
			 Languages Programs
				131.Improvement of
			 academic success of Indian students through Native American languages
			 programsSubpart 1 of part A
			 of title III of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6821 et seq.) is amended by adding at the end the following:
					
						3117.Improvement of
				academic success of Indian students through Native American languages
				programs
							(a)PurposesThe
				purposes of this section are—
								(1)to improve the
				academic achievement of American Indian and Alaska Native students through
				Native American languages programs; and
								(2)to foster the
				acquisition of Native American languages.
								(b)DefinitionsIn
				this section:
								(1)AverageThe
				term average, when used with respect to the number of hours of
				instruction through the use of a Native American language, means the aggregate
				number of hours of instruction through the use of a Native American language to
				all students enrolled in a Native American language program during a school
				year divided by the total number of students enrolled in the program.
								(2)Eligible
				entityThe term eligible entity means—
									(A)a local
				educational agency;
									(B)an Indian
				tribe;
									(C)an Indian
				organization;
									(D)a federally
				supported elementary school or secondary school for Indian children;
									(E)an Indian
				institution (including an Indian institution of higher education); or
									(F)a consortium of
				any of the entities described in subparagraphs (A) through (E).
									(c)Grants
				authorized
								(1)In
				generalThe Secretary shall award grants to eligible entities to
				enable such entities to carry out the activities described in this
				section.
								(2)Duration
									(A)In
				generalThe Secretary shall award grants under this section on a
				multi-year basis for a duration of not less than 4 years.
									(B)RenewalGrants
				awarded under this section may be renewed.
									(d)Applications
								(1)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				accompanied by such information as the Secretary may reasonably require, in
				addition to the information required in this section.
								(2)ContentsAn
				application submitted under paragraph (1) shall include a certification from
				the eligible entity that the entity has not less than 3 years of experience in
				operating and administering a Native American language program or any other
				educational program in which instruction is conducted in a Native American
				language.
								(e)Uses of grant
				funds
								(1)Required
				usesAn eligible entity that receives a grant under this section
				shall use the grant funds for the following activities:
									(A)Native American
				language programs, which are site-based educational programs that—
										(i)provide
				instruction through the use of a Native American language for not less than 10
				children for an average of not less than 500 hours;
										(ii)provide for the
				involvement of parents (or legal guardians) of students participating in such a
				program;
										(iii)develop
				instructional courses and materials for learning Native American languages and
				for instruction through the use of Native American languages;
										(iv)provide for
				teacher training; and
										(v)work toward a goal
				of all students participating in such a program achieving—
											(I)fluency in a
				Native American language; and
											(II)academic
				proficiency in mathematics, English, reading (or language arts), and
				science.
											(B)Native American
				language restoration programs, which are educational programs that—
										(i)provide
				instruction in at least 1 Native American language;
										(ii)provide training
				programs for teachers of Native American languages;
										(iii)develop
				instructional materials for the programs; and
										(iv)work toward a
				goal of increasing proficiency and fluency for participating students in at
				least 1 Native American language.
										(2)Permissible
				usesAn eligible entity that receives a grant under this section
				may use the grant funds for—
									(A)Native American
				language and culture camps;
									(B)Native American
				language programs provided in coordination and cooperation with educational
				entities;
									(C)Native American
				language programs provided in coordination and cooperation with local
				institutions of higher education;
									(D)Native American
				language programs that use a master-apprentice model of learning
				languages;
									(E)Native American
				language programs provided through a regional program to better serve
				geographically dispersed students;
									(F)Native American
				language teacher training programs, such as training programs in Native
				American language translation for fluent speakers, training programs for Native
				American language teachers, training programs for teachers in schools to
				utilize Native American language materials, tools, and interactive media to
				teach a Native American language; and
									(G)the development of
				Native American language materials, such as books, audio and visual tools, and
				interactive media programs.
									(f)AssuranceA
				eligible entity awarded a grant under this section shall provide an assurance
				that each instructor of a Native American language under a program supported
				with grant funds under this section is certified to teach such language by the
				Indian tribe whose language will be taught.
							(g)EvaluationAfter
				the completion of the fourth year of a grant awarded under this section, the
				Secretary shall—
								(1)carry out a
				comprehensive evaluation of the programs carried out by the grantee with grant
				funds; and
								(2)provide a report
				on the evaluation to the grantee, the tribe or tribes whose children are served
				by the program, and parents of the children served.
								(h)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $15,000,000 for fiscal year 2012 and
				each of the 5 succeeding fiscal
				years.
							.
				132.State and
			 tribal education agency agreementsTitle III of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6801 et seq.) is amended by adding at the end
			 the following:
					
						5State and tribal
				education agency agreements
							3151.State and
				tribal education agency agreements
								(a)PurposeThe purpose of this section is to
				facilitate efforts by tribal education agencies and State educational agencies
				to partner with each other in order to—
									(1)improve the
				academic achievement of Indian children and youth who reside on reservations
				and tribal lands; and
									(2)promote tribal
				self-determination in education.
									(b)DefinitionThe
				term tribal education agency means an agency or administrative
				unit of an Indian tribe that is authorized by the tribe to have primary
				responsibility for regulating, administering, or supervising early learning or
				elementary and secondary education on reservations or tribal lands.
								(c)Authority for
				Eligible tribal education agencies
									(1)In
				GeneralIn order to receive the authority and funds authorized
				under paragraph (3), an eligible tribal education agency shall enter into an
				agreement, subject to approval by the Secretary, with the appropriate State
				educational agency to assume the State educational agency’s responsibility for
				carrying out activities specified in the agreement under 1 or more of the
				programs identified in paragraph (3)(B)(ii) on the eligible tribal education
				agency's reservation or tribal lands.
									(2)EligibilityIn
				order for a tribal education agency to receive the authority or funds described
				in paragraph (3), pursuant to an agreement with the State educational
				agency—
										(A)the eligible
				tribal education agency's tribe must have a reservation or tribal lands (which
				may be an Alaska Native village), as recognized under Federal or State law, on
				which 1 or more publicly administered schools are operating under State law;
				and
										(B)not less than 50
				percent of the students enrolled in each such school must be Indians.
										(3)Eligible tribal
				education agency with an Approved AgreementIn the case of an
				eligible tribal education agency that has an approved agreement in place, as
				described in paragraph (1), the Secretary shall, consistent with the
				agreement—
										(A)treat the eligible
				tribal education agency as a State educational agency for the purposes
				of—
											(i)carrying out on
				the reservation or tribal lands, the activities specified in the agreement
				under 1 or more of the programs listed in subparagraph (B)(ii); and
											(ii)section 444 of
				the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the
				Family Educational Rights and Privacy Act of 1974); and
											(B)provide, or have
				the State educational agency provide, to the eligible tribal education agency a
				proportion of the funds that are available to—
											(i)carry out
				State-level activities; and
											(ii)as applicable,
				award subgrants under 1 or more of the following programs, as provided for in
				the agreement:
												(I)State grants under
				part A of title I.
												(II)Grants under this
				Act that support school turnaround efforts.
												(III)Grants under
				this Act for the purpose of assessing achievement.
												(IV)The teacher and
				principal training and recruiting fund under part A of title II.
												(V)Grants under the
				English Language Acquisition, Language Enhancement, and Academic Achievement
				Act under part A of title III.
												(VI)The education of
				migratory children program under part C of title I.
												(VII)Grants provided
				for the education of homeless children and youth.
												(VIII)Prevention and
				intervention programs for children and youth who are neglected, delinquent, or
				at-risk under part D of title I.
												(IX)Programs under
				this Act for rural and low-income schools.
												(4)Eligible tribal
				education agency without an approved agreementIn the case of an
				eligible tribal education agency that has not yet entered into an agreement, as
				described in paragraph (1), the Secretary may provide technical assistance to
				the eligible tribal education agency in order to facilitate such an
				agreement.
									(d)Applications
									(1)In
				GeneralAn eligible tribal education agency that desires to
				receive the authority or funds described in paragraph (c)(3), pursuant to an
				agreement with a State educational agency, shall submit an application to the
				Secretary at such time, in such manner, and containing such information and
				assurances as the Secretary may require.
									(2)Application from
				an eligible tribal education agency that has an agreementAn
				application from an eligible tribal education agency that has an agreement in
				place with the State educational agency and is seeking the Secretary’s approval
				of such agreement, in order to gain the authority and funds described under
				subsection (c)(3), shall—
										(A)describe the
				eligible tribal education agency’s current role and responsibilities on the
				reservation or tribal lands; and
										(B)provide a copy of
				the agreement described under subsection (c)(1), which shall, at a
				minimum—
											(i)identify each
				program listed in subsection (c)(3)(B)(ii) for which the applicant will assume
				some or all of the State-level responsibility on the reservation or tribal
				lands under the agreement;
											(ii)describe the
				State-level activities that the tribal education agency will carry out under
				such program, and the division of roles and responsibilities between the tribal
				education agency and the State educational agency in carrying out such
				activities, including, if applicable, any division of responsibility for
				awarding subgrants to local educational agencies;
											(iii)identify the
				administrative and fiscal resources that the applicant will have available to
				carry out such activities; and
											(iv)provide evidence
				of any other collaboration with the State educational agency in administering
				State-level activities for the programs listed in subsection
				(c)(3)(B)(ii).
											(3)Application from
				an eligible tribal education agency that has not yet entered into an agreement
				with a State educational agencyAn application from an eligible
				tribal education agency that has not yet entered into an agreement with a State
				educational agency, as described under subsection (c)(1), shall include a
				description of—
										(A)the program
				authority that the eligible tribal education agency would like to obtain and
				the State-level activities that the eligible tribal education agency would like
				to carry out;
										(B)the eligible
				tribal education agency’s role and responsibilities on the reservation or
				tribal lands and administrative and fiscal capability and resources at the time
				of the application; and
										(C)the proposed
				process and time period for entering into the agreement described under
				subsection (c)(1).
										(e)Special
				ruleIf the tribal education agency and State educational agency
				are unable to reach an agreement that the Secretary approves, the Secretary
				may, at the request of either agency and for a reasonable period, use all or a
				portion of the State’s administrative funds for the program listed in
				subsection (c)(3)(B)(ii) for which an application is made, in order to
				facilitate an agreement (such as through alternative dispute
				resolution).
								(f)Review and
				reporting
									(1)ReviewThe
				Secretary shall require an eligible tribal education agency and a State
				educational agency that have an approved agreement to—
										(A)periodically
				review the agreement; and
										(B)if appropriate,
				revise the agreement and submit the revised agreement to the Secretary for
				approval.
										(2)ReportAn
				eligible tribal education agency and a State educational agency that have an
				approved agreement shall report to the Secretary every 2 years about the
				effectiveness of the
				agreement.
									.
				D21st century
			 schools
				141.Safe and
			 healthy schools for Native American studentsSubpart 2 of part A of title IV of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7131 et seq.) is
			 amended by adding at the end the following:
					
						4131.Safe and
				healthy schools for Native American studentsFrom funds made available to carry out this
				subpart, the Secretary shall—
							(1)establish a
				program to improve school environments and student skill development for
				healthy choices for Native American students, including—
								(A)prevention
				regarding—
									(i)alcohol and drug
				misuse;
									(ii)suicide;
									(iii)violence;
									(iv)pregnancy;
				and
									(v)obesity;
									(B)nutritious eating
				programs; and
								(C)anger and conflict
				management programs;
								(2)establish a
				program for school dropout prevention for Native American students; and
							(3)collaborate with
				the Secretary of Agriculture to establish tribal-school specific school gardens
				and nutrition programs that are within the tribal cultural
				context.
							.
				EIndian, Native
			 Hawaiian, and Alaska Native education
				151.PurposeSection 7102 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7402) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)PurposeIt
				is the purpose of this subpart to support the efforts of local educational
				agencies, Indian tribes and organizations, postsecondary institutions, and
				other entities to improve the academic achievement of American Indian and
				Alaska native students by meeting their unique cultural, language, and
				educational needs.
							;
				and
					(2)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
						(B)by inserting after
			 paragraph (2) the following:
							
								(3)strengthening
				American Indian and Alaska Native students' knowledge of their languages,
				history, traditions, and
				cultures;
								.
						152.Purpose of
			 formula grantsSection 7111 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7421) is amended
			 to read as follows:
					
						7111.PurposeIt is the purpose of this subpart to support
				the efforts of local educational agencies to develop elementary school and
				secondary school programs for Indian students that are designed to meet the
				unique cultural, language and educational needs of such
				students.
						.
				153.Grants to local
			 educational agencies and tribesSection 7112 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7422) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 The Secretary and inserting the following:
							
								(1)Grant
				awardsThe Secretary
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Consortia
									(A)In generalTwo or more
				local educational agencies may form a consortium to apply for and carry out a
				program under this subpart, as long as each local educational agency
				participating in the consortium—
										(i)provides an assurance to the
				Secretary that the eligible Indian children served by such local educational
				agency receive the services of the programs funded under this subpart;
				and
										(ii)shall be subject to all
				requirements, assurances, and obligations applicable to local educational
				agencies under this subpart.
										(B)ApplicabilityThe
				Secretary shall treat each consortium described in subparagraph (A) as if such
				consortium were a local educational agency for purposes of this
				subpart.
									;
						(2)in subsection
			 (b)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)Enrollment
				requirements
									(A)In
				generalSubject to subparagraph (B), a local educational agency
				shall be eligible for a grant under this subpart for any fiscal year if the
				number of Indian children eligible under section 7117 who were enrolled in the
				schools of the agency, and to whom the agency provided free public education,
				during the preceding fiscal year—
										(i)was at least 10;
				or
										(ii)constituted not
				less than 25 percent of the total number of individuals enrolled in the schools
				of such agency.
										(B)Special
				ruleNotwithstanding any
				other provision of this Act, in any case where an Indian tribe that represents
				a plurality of the eligible Indian children who are served by a local
				educational agency eligible for a grant under this subpart requests that the
				local educational agency enter into a cooperative agreement with such tribe to
				assist in the planning and operation of the program funded by such grant, the
				local educational agency shall enter into such an agreement as a condition for
				receiving funds under this subpart.
									;
				and
						(B)in paragraph (2),
			 by striking a reservation and inserting an Indian
			 reservation;
						(3)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking such grant, an and inserting the
			 following:
							
								such
			 grant—(A)an Indian tribe
				that represents a plurality of the eligible Indian children who are served by
				such local educational agency may apply for such grant; or
								(B)a consortium of
				Indian tribes representing a plurality of the eligible Indian children who are
				served by such local educational agency may apply for such
				grant.
								;
				and
						(B)in paragraph
			 (2)—
							(i)by
			 inserting or consortium of Indian tribes after each
			 Indian tribe;
							(ii)by
			 inserting or such consortium after such Indian
			 tribe; and
							(iii)by
			 inserting or consortium after any such tribe;
			 and
							(4)by adding at the
			 end the following:
						
							(d)Indian committeeIf neither a local educational agency
				pursuant to subsection (b), nor an Indian tribe or consortium of Indian tribes
				pursuant to subsection (c), applies for a grant under this subpart, a committee
				of Indian individuals in the community of the local educational agency may
				apply for such grant and the Secretary shall apply the special rule in
				subsection (c)(2) to such committee in the same manner as such rule applies to
				an Indian tribe or consortium of Indian
				tribes.
							.
					154.Amount of
			 grantsSection 7113 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7423) is
			 amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking $3,000 and inserting $10,000;
						(B)in paragraph
			 (2)—
							(i)by
			 inserting and Indian tribes after Local educational
			 agencies; and
							(ii)by
			 inserting and operating programs after obtaining
			 grants; and
							(C)by striking
			 $4,000 and inserting $15,000; and
						(2)in subsection
			 (d)—
						(A)in the subsection
			 heading, by striking affairs and inserting
			 education; and
						(B)in paragraph
			 (1)(A)(i), by striking Affairs and inserting
			 Education.
						155.ApplicationsSection 7114 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7424) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking is consistent with the State and
			 local and inserts supports the State, tribal, and local;
			 and
							(ii)in
			 subparagraph (B), by striking , that are and all that follows
			 through all children; and
							(B)in paragraph (3),
			 by striking , especially programs carried out under title
			 I,;
						(C)in paragraph
			 (5)—
							(i)in
			 subparagraph (A), by striking and after the semicolon;
			 and
							(ii)by
			 adding at the end the following:
								
									(C)the parents of Indian children and
				representatives of Indian tribes on the committee described in subsection
				(c)(5) will participate in the planning of the professional development
				materials; and
									;
				and
							(D)in paragraph
			 (6)(B)—
							(i)in
			 clause (i), by striking and after the semicolon; and
							(ii)by
			 adding at the end the following:
								
									(iii)each Indian tribe whose children are served
				by the local educational agency;
				and
									;
							(2)in subsection
			 (c)—
						(A)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
						(B)by inserting after
			 paragraph (1) the following:
							
								(2)the local educational agency will use funds
				received under this subpart only for activities described and authorized in
				this
				subpart;
								;
						(C)in paragraph (3)
			 (as redesignated by subparagraph (1))—
							(i)in
			 subparagraph (A), by striking and after the semicolon;
							(ii)in
			 subparagraph (B), by inserting and after the semicolon;
			 and
							(iii)by
			 adding at the end the following:
								
									(C)determine the extent to which such
				activities address the unique cultural, language, and educational needs of
				Indian
				students;
									;
							(D)in paragraph
			 (4)(C) (as redesignated by paragraph (1)), by striking and
			 teachers, and inserting teachers, and representatives of Indian
			 tribes with reservations located within 50 miles of any of the schools (if any
			 such tribe has children in any such school);
						(E)in paragraph
			 (5)—
							(i)in
			 subparagraph (A)—
								(I)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and
								(II)by inserting
			 after clause (i) the following:
									
										(ii)representatives of Indian tribes with
				reservations located within 50 miles of any of the schools, if any such tribe
				has children in any such
				school;
										;
								(ii)in
			 subparagraph (B), by inserting and representatives of Indian tribes
			 described in subparagraph (A)(ii), if applicable before the semicolon
			 at the end; and
							(iii)in
			 subparagraph (D)—
								(I)in clause (i), by
			 striking and after the semicolon; and
								(II)by adding at the
			 end the following:
									
										(iii)determined that the program will directly
				enhance the educational experience of American Indian and Alaska Native
				students; and
										;
				and
								(3)by adding at the
			 end the following:
						
							(d)OutreachThe
				Secretary shall monitor the applications for grants under this subpart to
				identify eligible local educational agencies and schools operated by the Bureau
				of Indian Education that have not applied for grants, and shall undertake
				appropriate outreach activities to encourage and assist such entities to submit
				applications.
							.
					156.Authorized
			 services and activitiesSection 7115 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7425) is amended—
					(1)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (1) through (11) as paragraphs (2) through (12),
			 respectively;
						(B)by inserting
			 before paragraph (2) (as redesignated by subparagraph (A)) the
			 following:
							
								(1)the activities
				that support Native American language programs and Native American language
				restoration programs, such as those programs described in section
				7123;
								;
						(C)in paragraph (4)
			 (as redesignated by subparagraph (A)), by striking and directly support
			 the attainment of challenging State academic content and student academic
			 achievement standards;
						(D)in paragraph (5)
			 (as redesignated by subparagraph (A)), by striking that meet the needs
			 of Indian children and their families and inserting , including
			 programs that promote parental involvement in school activities and promote
			 parental involvement to increase student achievement, in order to meet the
			 unique needs of Indian children and their families;
						(E)in paragraph (10)
			 (as redesignated by subparagraph (A)), by striking , consistent with
			 State standards; and
						(F)in paragraph (12)
			 (as redesignated by subparagraph (A)), by striking , and incorporate
			 appropriately qualified tribal elders and seniors; and
						(2)in subsection
			 (c)—
						(A)in paragraph (1),
			 by striking and after the semicolon;
						(B)in paragraph (2),
			 by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(3)the local educational agency identifies in
				its application how the use of such funds in a schoolwide program will produce
				benefits to the Indian students that would not be achieved if the funds were
				not used in a schoolwide
				program.
								.
						157.Student
			 eligibility formsSection
			 7117(e) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7427(e)) is amended—
					(1)by striking
			 For purposes and inserting the following:
						
							(1)In
				generalFor purposes
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)RecordsOnce
				a child is determined to be an Indian eligible to be counted for such grant
				award, the local educational agency shall maintain a record of such
				determination and the local educational agency and Secretary shall not require
				a new or duplicate determination to be made for such child for a subsequent
				application for a grant under this
				subpart.
							.
					158.Technical
			 assistanceSubpart 1 of part A
			 of title VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7421 et seq.) is further amended by adding at the end the following:
					
						7120.Technical
				assistanceThe Secretary
				shall, directly or through a contract, provide technical assistance to a local
				educational agency upon request (in addition to any technical assistance
				available under any other provision of this Act or available through the
				Institute of Education Sciences) to support the services and activities
				provided under this subpart, including technical assistance for—
							(1)the development of
				applications under this subpart;
							(2)improvement in the
				quality of implementation, content of activities, and evaluation of activities
				supported under this subpart; and
							(3)integration of
				activities under this title with other educational activities established by
				the local educational
				agency.
							.
				159.Amendments
			 relating to tribal colleges and universitiesSubpart 2 of part A of title VII of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7441 et seq.) is
			 amended—
					(1)in section
			 7121(b), by striking Indian institution (including an Indian institution
			 of higher education) and inserting Tribal College or University,
			 as defined in section 316(b) of the Higher Education Act of 1965;
			 and
					(2)in section
			 7122—
						(A)in subsection
			 (b)—
							(i)by
			 striking paragraph (1) and inserting the following:
								
									(1)a Tribal College
				or University, as defined in section 316(b) of the Higher Education Act of
				1965;
									;
				and
							(ii)in
			 paragraph (4), by striking the period and inserting , in consortium with
			 not less than 1 Tribal College or University, as defined in section 316(b) of
			 the Higher Education Act of 1965.; and
							(B)in subsection
			 (f)—
							(i)by
			 redesignating paragraphs (1) and (2) as paragraphs (2) and (3),
			 respectively;
							(ii)by
			 inserting after the Secretary— the following:
								
									(1)shall give
				priority to tribally chartered institutions of higher
				education;
									;
							(iii)in
			 paragraph (2), as redesignated, by striking shall and inserting
			 may; and
							(iv)in
			 paragraph (3), as redesignated, by striking basis of— and all
			 that follows through grants and inserting basis of the
			 length of any period during which the eligible entity has received a grant or
			 grants.
							160.Tribal
			 educational agency cooperative agreementsSubpart 2 of part A of title VII of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7441 et seq.) is
			 amended by adding at the end the following:
					
						7123.Tribal
				education agency cooperative agreements
							(a)In
				generalNotwithstanding any other provision of this Act, an
				Indian tribe may enter into a cooperative agreement with a State educational
				agency or a local education agency that serves a school within the Indian lands
				of such Indian tribe.
							(b)Cooperative
				agreementUpon the request of an Indian tribe that includes,
				within the Indian lands of the tribe, a school served by a State educational
				agency or a local educational agency that receives assistance under this Act,
				the State educational agency or local educational agency shall enter into a
				cooperative agreement with the Indian tribe with respect to such school. The
				Indian tribe and the State educational agency or local educational agency, as
				the case may be, shall determine the terms of the agreement, and the agreement
				may—
								(1)authorize the
				tribal education agency of the Indian tribe to plan, conduct, consolidate, and
				administer programs, services, functions, and activities, or portions thereof,
				administered by the State educational agency or local educational agency;
				and
								(2)authorize the
				tribal education agency to reallocate funds for such programs, services,
				functions, and activities, or portions thereof as necessary.
								(c)DisagreementIf
				an Indian tribe has requested a cooperative agreement under subsection (b) with
				a State educational agency or local educational agency that receives assistance
				under this Act, and the Indian tribe and State educational agency or local
				educational agency cannot reach an agreement, the Indian tribe may submit to
				the Secretary the information that the Secretary determines relevant to make a
				determination. The Secretary shall provide notice to the affected State
				educational agency or local educational agency not later than 30 days after
				receiving the Indian tribe's submission. After such notice is made, the State
				educational agency or local educational agency has 30 days to submit
				information that the Secretary determines relevant in relation to the
				disagreement. After the 30 days provided to the State educational agency or
				local educational agency has elapsed, the Secretary shall make a
				determination.
							(d)Consortium of
				tribesNothing in this section shall preclude the development and
				submission of a single tribal education agencies pilot project cooperative
				agreement by the participating Indian tribes of an intertribal
				consortium.
							(e)DefinitionsIn
				this section:
								(1)Indian
				landThe term Indian land has the meaning given that
				term in section 8013.
								(2)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, other organized group or community, including any Native village
				or Regional Corporation or Village Corporation as defined in or established
				pursuant to the Alaska Native Claims Settlement Act, that is recognized as
				eligible for the special programs and services provided by the United States to
				Indians because of their status as
				Indians.
								.
				161.Tribal
			 education agencies pilot projectSubpart 2 of part A of title VII of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7441 et seq.) is
			 further amended by adding at the end the following:
					
						7124.Tribal
				education agencies pilot project
							(a)PurposeThere
				is established a pilot project to be known as the Tribal Education
				Agency Pilot Project that authorizes not more than 5 qualifying Indian
				tribes per year to be eligible to receive grants with the Secretary to
				administer State educational agency functions authorized under this Act for
				schools that meet the eligibility criteria described in subsection (e). These
				functions include all grants, including grants allocated through formulas and
				discretionary grants allocated on a competitive basis, that are awarded under
				this Act.
							(b)Planning
				phase
								(1)In
				generalEach Indian tribe seeking to participate in the Tribal
				Education Agencies Pilot Project shall complete a planning phase. The planning
				phase shall include—
									(A)the development of
				an education plan for the schools that meet the eligibility criteria described
				in subsection (e) and that will be served under the pilot project; and
									(B)demonstrated
				coordination and collaboration partnerships, including cooperative agreements
				with each local educational agency that serves a school meeting the criteria
				described in subsection (e).
									(2)ExemptionThe
				Secretary may waive the planning phase, upon the application of an Indian
				tribe, if the Indian tribe has—
									(A)been operating a
				tribal education agency successfully for 2 or more years; and
									(B)can demonstrate
				compliance with the fiscal accountability provision of 5(f)(1) of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450c(f)(1)),
				relating to the submission of a single-agency audit report required by chapter
				75 of title 31, United States Code.
									(c)Funding
				agreementAfter an Indian tribe has successfully completed the
				planning phase, the Secretary shall award a grant and enter into a funding
				agreement to the Indian tribe to enable the tribal education agency of the
				tribe to administer all State educational agency functions described in
				subsection (a) for the schools that meet the eligibility criteria described in
				subsection (e). Each funding agreement shall—
								(1)identify the
				programs, services, functions, and activities that the tribal education agency
				will be administering for such schools;
								(2)determine the
				amount of funds to be provided to the Indian tribe by the allocations or grant
				amounts that would otherwise be provided to the State educational agency, as
				appropriate; and
								(3)ensure that the
				Secretary provides such funds directly to the tribe to administer such
				programs.
								(d)EligibilityIn
				order to serve a school through a funding agreement under this section, the
				Indian tribe shall demonstrate—
								(1)that the school
				meets 1 or more of the following criteria—
									(A)the school is
				funded by the Bureau of Indian Affairs, whether directly or through a contract
				or compact with an Indian tribe or a tribal consortium;
									(B)the school
				receives payments under title VII because of students living on Indian
				land;
									(C)the school is
				located on Indian land; and
									(D)a majority of the
				students in the school are American Indian or Alaska Native; and
									(2)that the Indian
				tribe—
									(A)has the capacity
				to administer the functions for which the tribe applies for such school,
				including compliance with the fiscal accountability provision of 5(f)(1) of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450c(f)(1)),
				relating to the submission of a single-agency audit report required by chapter
				75 of title 31, United States Code; and
									(B)satisfies such
				other factors that the Secretary deems appropriate.
									(e)Geographical
				diversityIn awarding grants under this section, the Secretary
				shall ensure that grants are provided and grant amounts are used in a manner
				that results in national geographic diversity among Indian tribes applying for
				grants under this section.
							(f)Consortium of
				tribesNothing in this section shall preclude the development and
				submission of a single tribal education agencies pilot project by the
				participating Indian tribes of an intertribal consortium.
							(g)Reporting
				requirementsThe Secretary shall submit to Congress a written
				report 3 years after the date of enactment of this Act that—
								(1)identifies the
				relative costs and benefits of tribal education agencies, as demonstrated by
				the grants;
								(2)identifies the
				funds transferred to each tribal education agency and the corresponding
				reduction in the Federal bureaucracy; and
								(3)includes the
				separate views of each Indian tribe participating in the pilot project.
								(h)DefinitionsIn
				this section:
								(1)Indian
				landThe term Indian land has the meaning given that
				term in section 8013.
								(2)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, other organized group or community, including any Native village
				or Regional Corporation or Village Corporation as defined in or established
				pursuant to the Alaska Native Claims Settlement Act, that is recognized as
				eligible for the special programs and services provided by the United States to
				Indians because of their status as Indians.
								(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $25,000,000 for fiscal year 2012 and each of the 5 succeeding
				fiscal
				years.
							.
				162.Improve support
			 for teachers and administrators of native american studentsSubpart 2 of part A of title VII of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7441 et seq.) is
			 amended by adding at the end the following:
					
						7125.Teacher and
				administrator pipeline for teachers and administrators of native american
				students
							(a)Grants
				authorizedThe Secretary
				shall award grants to eligible entities to enable such entities to create or
				expand a teacher or administrator, or both, pipeline for teachers and
				administrators of Native American students.
							(b)Eligible
				entityIn this section, the
				term eligible entity means—
								(1)a local educational agency;
								(2)an institution of higher education;
				or
								(3)a nonprofit
				organization.
								(c)PriorityIn
				awarding grants under this section, the Secretary shall give priority to Tribal
				Colleges and Universities (as defined in section 316 of the Higher Education
				Act of 1965).
							(d)ActivitiesAn eligible entity that receives a grant
				under this section shall create a program that shall prepare, recruit, and
				provide continuing education for teachers and administrators of Native American
				students, in particular for teachers of—
								(1)science, technology, engineering, and
				mathematics;
								(2)subjects that lead to health professions;
				and
								(3)green skills and middle
				skills, including electrical, welding, technology, plumbing, and green
				jobs.
								(e)Incentives for
				teachers and administratorsAn eligible entity that receives a grant
				under this section may provide incentives to teachers and principals who make a
				commitment to serve high-need, high-poverty, tribal schools, including in the
				form of scholarships, loan forgiveness, incentive pay, or housing
				allowances.
							(f)School and
				community orientationAn
				eligible entity that receives a grant under this section shall develop an
				evidence-based, culturally-based school and community orientation for new
				teachers and administrators of Native American
				students.
							.
				163.National board
			 certification incentive demonstration programSubpart 2 of part A of title VII of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7441 et seq.) is
			 further amended by adding at the end the following:
					
						7126.National board
				certification incentive demonstration program
							(a)PurposesThe
				purposes of this section are—
								(1)to improve the
				skills of qualified individuals that teach Indian people; and
								(2)to provide an
				incentive for qualified teachers to continue to utilize their enhanced skills
				in schools serving Indian communities.
								(b)Eligible
				entitiesFor the purpose of this section, the term eligible
				entity means—
								(1)a State
				educational agency or local educational agency, in consortium with an
				institution of higher education;
								(2)an Indian tribe or
				organization, in consortium with a local educational agency; or
								(3)a Bureau-funded
				school (as defined in section 1146 of the Education Amendments of 1978).
								(c)Program
				authorizedFor fiscal years 2012 through 2018, the Secretary is
				authorized to award grants to eligible entities having applications approved
				under this section to enable those entities to—
								(1)reimburse
				individuals who teach Indian people with out-of-pocket costs associated with
				obtaining National Board Certification; and
								(2)providing a
				minimum of $5,000 but not more than a $10,000 increase in annual compensation
				for National Board Certified individuals for the duration of the Demonstration
				Project.
								(d)ApplicationEach
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and accompanied by such
				information, as the Secretary may require. In reviewing applications under this
				section, the Secretary shall ensure that the eligible entities—
								(1)are located within
				the boundaries of a reservation; and
								(2)maintain an
				average enrollment of at least 30 percent of students that reside within the
				boundaries of a reservation.
								(e)Restrictions on
				compensation increasesThe Secretary shall require and ensure
				that National Board Certified individuals continue to teach at the eligible
				entity as a condition of receiving annual compensation increases provided for
				in this section.
							(f)Progress
				reportsIn fiscal years 2015 and 2018, the Comptroller General of
				the United States shall provide a report on the progress of the entities
				receiving awards in meeting applicable progress
				standards.
							.
				164.Tribal language
			 immersion schoolsSubpart 2 of
			 part A of title VII of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7441 et seq.) is further amended by adding at the end the
			 following:
					
						7127.Tribal
				language immersion schools
							(a)PurposeIt
				is the purpose of this section to establish a grant program to permit eligible
				schools to use American Indian, Alaska Native, and Native Hawaiian languages as
				the primary language of instruction of all curriculum taught at the schools
				(referred to in this section as immersion schools) in order to
				increase the number of American Indian, Alaska Native, and Native Hawaiian
				graduates at all levels of education, and to increase the proficiencies of
				these students in the curriculum being taught.
							(b)Program
				authorizedFrom the amounts made available to carry out this
				section, the Secretary may award grants to eligible schools to develop and
				maintain, or to improve and expand, programs that support articulated Native
				language learning in kindergarten through postsecondary education
				programs.
							(c)Eligible school;
				definitionIn this section—
								(1)the term
				eligible school means a school that provides elementary or
				secondary education or a Tribal College or University, including an elementary
				or secondary school operated by a Tribal College or University, that has, or
				can present a plan for development of, an immersion school or courses in which
				instruction is provided for a minimum 900 hours per academic year; and
								(2)the term
				Tribal College or University has the meaning given that term in
				section 316(b) of the Higher Education Act of 1965.
								(d)ApplicationAn
				eligible school seeking a grant under this section shall submit an application
				to the Secretary at such time and in such manner as the Secretary may require,
				that includes the following information:
								(1)The number of
				students attending the school.
								(2)The number of
				present hours of tribal language instruction being provided to students at the
				school, if any.
								(3)The status of
				school with regard to any applicable Tribal Education Department or agency,
				public education system, or accrediting body.
								(4)A statement that
				the school is engaged in meeting targeted proficiency levels for students as
				may be required by applicable Federal, State, or tribal law.
								(5)A statement
				identifying how the proficiency levels for students being educated, or to be
				educated, at the tribal language immersion school are, or will be,
				assessed.
								(6)A list of the
				instructors at the tribal language immersion school and their
				qualifications.
								(7)A list of any
				partners or subcontractors with the tribal language immersion school who may
				assist in the provision of instruction in the immersion setting, and the role
				of such partner or subcontractor.
								(8)Any other
				information that the Secretary may require.
								(e)Additional
				eligibility requirementsWhen submitting an application for a
				grant under this section, each eligible school shall submit:
								(1)A certificate from
				a federally recognized Indian tribe, or a letter from any organized American
				Indian, Alaska Native, or Native Hawaiian community, on whose lands the school
				is located, or which is served by the school, or from a tribally controlled
				college or university (as defined in section 2 of the Tribally Controlled
				College or University Assistance Act of 1978) that is operating the school,
				indicating that the school has the capacity to provide language immersion
				education and that there are sufficient native speakers at the school or
				available to be hired by the school who are trained as educators who can
				provide the education services required by the school in the native language
				used at the immersion school and who will satisfy any requirements of any
				applicable law for educators generally.
								(2)An assurance that
				the school will participate in data collection conducted by the Secretary that
				will determine best practices and further academic evaluation of the immersion
				school.
								(3)A demonstration of
				the capacity to have native language speakers provide the basic education
				offered by the school for the minimum 900 hours per academic year as required
				under the grant.
								(f)Activities
				authorizedThe following activities are the activities that may
				be carried out by the eligible schools that receive a grant under this
				section:
								(1)Development of an
				articulated instructional curriculum for the language of the tribe, American
				Indian, Alaska Native, or Hawaiian community served by the school applying for
				the grant.
								(2)In-service and
				preservice development of teachers and paraprofessionals who will be providing
				the instruction in the native language involved.
								(3)Development of
				contextual, experiential programs, and curriculum materials related to the
				indigenous language of the community which the immersion school serves.
								(g)Number, amount,
				and diversity of languages in grantsBased on the amount
				appropriated by Congress as authorized by this section, and the number of
				eligible schools applying for a grant under this section, the Secretary may
				determine the amounts and length of each grant made under this section and
				shall ensure, to the maximum extent practicable, that diversity in languages is
				represented in such grants.
							(h)Report to
				SecretaryEach eligible school receiving a grant under this
				section shall provide an annual report to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.
							(i)Authorization of
				appropriationsNotwithstanding any other section authorizing
				funds to be appropriated for carrying out the purposes of this title, there is
				authorized to be appropriated to carry out this section $5,000,000 for the
				first full fiscal year following the date of enactment of this section, and
				such sums as are necessary in the 4 following fiscal
				years.
							.
				165.Coordination of
			 Indian student informationSubpart 3 of part A of title VII of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7451 et seq.) is
			 amended by adding at the end the following:
					
						7137.Coordination
				of Indian student information
							(a)PurposeConsonant
				with the United States' unique and continuing trust responsibility to Indian
				people for the education of Indian children as described in section 7101, it is
				the purpose of this section to enable the Secretary to establish or improve the
				effectiveness and efficiency of programs for coordination among educational
				agencies and schools for the linkage and exchange of student records of Indian
				children.
							(b)Grants
				authorized
								(1)In
				generalThe Secretary, in consultation with the Secretary of the
				Interior, the States, and Indian tribes, is authorized to make grants to, or
				enter into contracts with, State educational agencies, local educational
				agencies, Indian tribes, Indian organizations, tribal education agencies,
				institutions of higher education, other public and private nonprofit
				organizations, and consortia of all such entities, to improve the collection,
				coordination, and electronic exchange of Indian student records between State
				educational agencies, local educational agencies, and elementary schools and
				secondary schools funded by the Bureau of Indian Education.
								(2)PreferenceIn
				awarding grants under this section, the Secretary shall give preference
				to—
									(A)entities that are
				Indian tribes, Indian organizations, tribal education agencies; or
									(B)consortia that
				include 1 or more such entities.
									(3)Grant
				durationEach grant awarded under this section shall be for a
				duration of not more than 5 years.
								(c)Assistance
								(1)In
				generalThe Secretary shall assist the Secretary of the Interior,
				the States, and elementary schools and secondary schools funded by the Bureau
				of Indian Education in developing effective methods for—
									(A)the electronic
				transfer of student records of Indian children;
									(B)the determination
				of the number of Indian children in each State, disaggregated by the local
				educational agency in which such children reside; and
									(C)the determination
				of the extent to which Indian children under the age of 18 who have not
				achieved a secondary school diploma are not enrolled in any school.
									(2)Information
				systems
									(A)In
				generalUsing amounts made available under subsection (e), the
				Secretary, in consultation with the Secretary of the Interior, the States, and
				elementary schools and secondary schools funded by the Bureau of Indian
				Education, shall award grants or contracts to, or enter agreements with, State
				educational agencies and local educational agencies, and provide funds to the
				Secretary of the Interior in accordance with subsection (d) in order to ensure
				the linkage of Indian student records systems for the purpose of electronically
				exchanging, among and between State educational agencies, local educational
				agencies, and schools, health and educational information regarding all Indian
				students. The Secretary of Education shall ensure such linkage occurs in a
				cost-effective manner, and to the extent practicable, utilizes systems, if any,
				used prior to the date of enactment of this section.
									(B)Data
				elementsThe Secretary shall identify the data elements that each
				State receiving assistance under this subsection and the Secretary of the
				Interior shall collect and maintain for each Indian student enrolled in a
				school, which, at a minimum, shall include—
										(i)the student's
				enrollment and disenrollment in any elementary and secondary school, and the
				grade levels successfully completed at such school;
										(ii)the student's
				immunization records and other health information;
										(iii)the student's
				elementary and secondary academic history (including partial credit), credit
				accrual, and results from any assessments required by Federal law;
										(iv)other academic
				information essential to ensuring that Indian children achieve high standards;
				and
										(v)the student's
				eligibility for services under the Individuals with Disabilities Education
				Act.
										(C)Notice and
				commentAfter fulfilling the consultation required under
				subparagraph (A), the Secretary shall publish a notice in the Federal Register
				seeking public comment on the proposed data elements that the Secretary of the
				Interior and each State shall be required to collect for purposes of electronic
				transfer of Indian student information with respect to schools assisted under
				this Act and the requirements the Secretary of the Interior and the States
				shall meet for immediate electronic access to such information. Such
				publication shall occur not later than 180 days after the date of enactment of
				this section.
									(3)No cost for
				certain transfersA State educational agency or local educational
				agency receiving assistance under this Act, or an elementary school or
				secondary school funded by the Bureau of Indian Education, shall make student
				records available at request of any other educational agency or school at no
				cost to the requesting agency or school if the request is made in order to meet
				the needs of an Indian child who is enrolled, or was enrolled, in the school
				receiving assistance under this Act.
								(d)Report to
				congress
								(1)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall prepare and submit, to the Committee on
				Health, Education, Labor, and Pensions and the Committee on Indian Affairs of
				the Senate, and the Committee on Education and the Workforce of the House of
				Representatives a report—
									(A)describing the
				status of the implementation of this section; and
									(B)including
				recommendations from the Secretary and the Secretary of the Interior regarding
				the collection, coordination and exchange of health and educational information
				on Indian children by the Secretary of the Interior, the States, and elementary
				schools and secondary schools funded by the Bureau of Indian Education.
									(2)Required
				contentsThe Secretary shall include in the report and
				recommendations described in paragraph (1)—
									(A)a report on the
				progress made by the Secretary of the Interior, the States, and elementary
				schools and secondary schools funded by the Bureau of Indian Education in
				developing and linking electronic records transfer systems;
									(B)recommendations
				for the development, linkage, and maintenance of such systems;
									(C)recommendations
				for measures that may be taken to ensure the continuity and enhancement of
				services to Indian students;
									(D)a report from the
				Secretary of the Interior describing the extent to which funding supplied to
				elementary schools and secondary schools funded by the Bureau of Indian
				Education pursuant to subsection (e)(2)(B) is sufficient to enable those
				schools to develop and operate electronic records transfer systems; and
									(E)a report on
				recommendations made by Indian tribes, Indian organizations, tribal departments
				of education, and elementary schools and secondary schools funded by the Bureau
				of Indian Education, and consortia of such entities, regarding implementation
				of this section and the extent to which such recommendations were taken into
				account.
									(3)Publication in
				Federal registerNot later than 14 days after the report
				described in paragraph (1) is submitted to Congress, the Secretary shall
				publish such report in the Federal Register.
								(e)Availability of
				funds
								(1)ReservationFor
				the purpose of carrying out this section in any fiscal year, the Secretary
				shall reserve $20,000,000 of the amount appropriated pursuant to subsection (c)
				of section 7152.
								(2)Allotment for
				the Secretary of the interior
									(A)In
				generalFrom the amounts reserved pursuant to paragraph (1), the
				Secretary shall transfer to the Secretary of the Interior $8,000,000 for each
				fiscal year to be used as described in subparagraph (B).
									(B)Distribution and
				use of fundsThe Secretary of the Interior shall distribute all
				funds transferred pursuant to subparagraph (A) to elementary schools and
				secondary schools funded by the Bureau of Indian Education for use by such
				schools to pay the costs of establishing and participating in systems for the
				orderly linkage and exchange of student records of Indian children. To
				facilitate such establishment and participation by such schools, the Secretary
				of the Interior shall, at the request of any such school, supply technical
				assistance. Amounts required to be supplied to elementary and secondary schools
				operated by Indian tribes or tribal organizations pursuant to contracts issued
				under authority of the Indian Self-Determination and Education Assistance Act
				(25 U.S.C. 450 et seq.) or pursuant to grants issued under authority of the
				Tribally Controlled Schools Act (25 U.S.C. 2501 et seq.) shall be added to the
				respective contracts or grants of such tribes or tribal organizations.
									(f)Data
				collectionThe Secretary shall direct the National Center for
				Education Statistics to collect data on Indian children.
							(g)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $20,000,000 for fiscal year 2012 and
				each of the 5 succeeding fiscal
				years.
							.
				166.Authorization
			 of appropriationsSection 7152
			 (20 U.S.C. 7492) is amended to read as follows:
					
						7152.Authorizations
				of appropriations
							(a)Subpart
				1For the purpose of carrying out subpart 1, there are authorized
				to be appropriated $130,000,000 for fiscal year 2012 and such sums as may be
				necessary for each of the 5 succeeding fiscal years.
							(b)Subpart
				2For the purpose of carrying out subpart 2, there are authorized
				to be appropriated $50,000,000 for fiscal year 2012 and such sums as may be
				necessary for each of the 5 succeeding fiscal years.
							(c)Subpart
				3For the purpose of carrying out subpart 3, there are authorized
				to be appropriated $25,000,000 for fiscal year 2012 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
							.
				FImpact
			 aid
				171.Impact
			 aidSection 8004 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7704) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (2),
			 by inserting , prior to any final decision by the agency on how funds
			 received under section 8003 will be spent after benefits of such
			 programs and activities;
						(B)in paragraph
			 (5)—
							(i)by
			 inserting local education after to such;
			 and
							(ii)by
			 inserting , prior to any final decision by the agency on how funds
			 received under section 8003 will be spent after educational
			 program;
							(2)by redesignating
			 subsections (c) through (f) as subsections (d) through (g),
			 respectively;
					(3)by inserting after
			 subsection (b) the following:
						
							(c)Annual
				summaryOn an annual basis, a local educational agency that
				claims children residing on Indian lands for the purpose of receiving funds
				under section 8003 shall provide Indian tribes with—
								(1)a summary of
				programs and activities that were created for the claimed children, or in which
				the claimed children participate; and
								(2)the funding
				received under section 8003 in the prior and current fiscal years attributable
				to such claimed children.
								;
				and
					(4)by inserting after
			 subsection (g), as so redesignated, the following:
						
							(h)Timely
				payments
								(1)In
				generalSubject to paragraph (2), the Secretary shall pay a local
				educational agency that claims children residing on Indian lands for the
				purpose of receiving funds under section 8003 the full amount that the agency
				is eligible to receive under this title for a fiscal year not later than
				September 30 of the second fiscal year following the fiscal year for which such
				amount has been appropriated if, not later than 1 calendar year following the
				fiscal year in which such amount has been appropriated, such local educational
				agency submits to the Secretary all the data and information necessary for the
				Secretary to pay the full amount that the agency is eligible to receive under
				this title for such fiscal year.
								(2)Payments with
				respect to fiscal years in which insufficient funds are
				appropriatedFor a fiscal year in which the amount appropriated
				under section 8014 is insufficient to pay the full amount a local educational
				agency is eligible to receive under this title, paragraph (1) shall be applied
				by substituting is available to pay the agency for the
				agency is eligible to receive each place it
				appears.
								.
					GGeneral
			 provisions
				181.Highly
			 qualified definitionSection
			 9109(23) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(23)) is amended—
					(1)in subparagraph
			 (B)(ii)(II), by striking ; and and inserting a semicolon;
					(2)in subparagraph
			 (C)(ii)(VII), by striking the period and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(D)when used with
				respect to any public elementary school or secondary school teacher teaching
				Native American language, history, or culture in a State or any Bureau of
				Indian Affairs funded or operated school, means a teacher certified by an
				Indian tribe as highly qualified to teach such
				subjects.
							.
					182.Applicability
			 of ESEA to Bureau of Indian Education SchoolsSection 9103 (20 U.S.C. 7821) is amended to
			 read as follows:
					
						9103.Applicability
				to Bureau of Indian Education schools
							(a)In
				generalFor the purpose of any competitive program under this
				Act, a school described in subsection (b) shall have the same eligibility for
				and be given the same consideration as a local educational agency with regard
				to such program.
							(b)Description of
				schoolsA school described in this subsection is—
								(1)a school funded by
				the Bureau of Indian Education (including a school operated under a contract or
				grant with the Bureau of Indian Education), or a consortium of such schools;
				or
								(2)a school funded by
				the Bureau of Indian Education in consortium with an Indian tribe, institution
				of higher education, tribal organization or community organization.
								(c)OutreachThe
				Secretary shall perform outreach to schools and consortia described in
				subsection (b) to encourage such schools and consortia to apply for each
				competitive program under this Act, and shall provide technical assistance as
				needed to enable such schools and consortia to submit applications for such
				programs.
							(d)CollaborationThe
				Secretary shall collaborate with the Secretary of the Interior to provide
				training and technical assistance to the Bureau of Indian Education, Indian
				tribes, and schools operated under contracts and grants from the Bureau of
				Indian Education, regarding—
								(1)curriculum
				selection, including development of culturally appropriate curricula;
								(2)the development
				and use of appropriate assessments; and
								(3)effective
				instructional
				practices.
								.
				183.Increased
			 access to resources for tribal schools, schools served by the Bureau of Indian
			 Education, and Native American students
					(a)Technical
			 assistance and capacity buildingSubpart 2 of part E of title IX
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.)
			 is amended by adding at the end the following:
						
							9537.Technical
				assistance and capacity building for tribal schools and schools served by the
				Bureau of Indian EducationNotwithstanding any other provision of this
				Act, the Secretary shall ensure that any program supported with funds provided
				under this Act that awards grants, contracts, or other assistance to public
				schools, provides a 1 percent reservation for technical assistance or capacity
				building for tribal schools or schools served by the Bureau of Indian Education
				to ensure such tribal schools or schools served by the Bureau of Indian
				Education are provided the assistance to compete for such grants, contracts, or
				other
				assistance.
							.
					IIAmendments to
			 other laws
			201.Amendments to
			 the American Recovery and Reinvestment Act of 2009 to provide funding for
			 Indian programsTitle XIV of
			 Division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 279) is amended—
				(1)by striking
			 subsection (a) of section 14001 and inserting the following:
					
						(a)Outlying areas;
				bureau of indian education
							(1)Outlying
				areasFrom the amount appropriated to carry out this title, the
				Secretary of Education shall first allocate up to one-half of one percent to
				the outlying areas on the basis of their respective needs, as determined by the
				Secretary, in consultation with the Secretary of the Interior, for activities
				consistent with this title under such terms and conditions as the Secretary may
				determine.
							(2)Bureau of indian
				educationFrom the amounts appropriated to carry out section
				14006 and section 14007, the Secretary of Education shall allocate not less
				than 1 percent, but not more than 5 percent, to the schools funded by the
				Bureau of Indian Education on the basis of their respective needs, as
				determined by the Secretary of Education, in consultation with the Secretary of
				the Interior, for activities consistent with such sections under such terms and
				conditions as the Secretary may
				determine.
							;
				and
				(2)in section
			 14005(d), by striking paragraph (6) (as added by section 1832(b) of the
			 Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public
			 Law 112–10, 125 Stat. 164)) and inserting the following:
					
						(6)Improving early
				childhood care and educationThe State will take actions
				to—
							(A)increase the
				number and percentage of low-income and disadvantaged children in each age
				group of infants, toddlers, and preschoolers who are enrolled in high-quality
				early learning programs;
							(B)design and
				implement an integrated system of high-quality early learning programs and
				services;
							(C)in collaboration
				with Indian tribes in the State, ensure that the actions described in (A) and
				(B) are taken to ensure that high-quality early learning programs and services
				are provided to Indian children in the State, which may be accomplished through
				subgrants to such tribes; and
							(D)ensure that any
				use of assessments conforms with the recommendations of the National Research
				Council's reports on early
				childhood.
							.
				202.Qualified
			 scholarships for education and cultural benefits
				(a)In
			 generalSection 117 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(e)Indian education
				and cultural benefits
							(1)In
				generalExcept as otherwise provided in this subsection, gross
				income does not include the value of—
								(A)any qualified
				Indian education benefit, or
								(B)any qualified
				Indian cultural benefit.
								(2)Qualified Indian
				education benefitFor purposes of this subsection, the term
				qualified Indian education benefit means—
								(A)any educational
				grant or benefit provided, directly or indirectly, to a member of an Indian
				tribe, including a spouse or dependent of such a member, by the Federal
				Government through a grant to or a contract or compact with an Indian tribe or
				tribal organization or through a third-party program funded by the Federal
				Government, and
								(B)any educational
				grant or benefit provided or purchased by an Indian tribe or tribal
				organization to or for a member of an Indian tribe, including a spouse or
				dependent of such a member.
								(3)Qualified Indian
				cultural benefitFor purposes of this subsection, the term
				qualified Indian cultural benefit means—
								(A)any grant or
				benefit provided, directly or indirectly, to a member of an Indian tribe,
				including a spouse or dependent of such a member, by the Federal Government
				through a grant to or a contract or compact with an Indian tribe or tribal
				organization or through a third-party program funded by the Federal Government,
				for the study of the language, culture, and ways of life of the tribe,
				and
								(B)any grant or
				benefit provided or purchased by an Indian tribe or tribal organization to or
				for a member of an Indian tribe, including a spouse or dependent of such a
				member, for the study of the language, culture, and ways of life of the
				tribe.
								(4)DefinitionsFor
				purposes of this subsection—
								(A)Indian
				tribeThe term Indian tribe has the meaning given
				such term by section 45A(c)(6).
								(B)Tribal
				organizationThe term tribal organization has the
				meaning given such term by section 4(l) of the Indian Self-Determination and
				Education Assistance Act.
								(C)DependentThe
				term dependent has the meaning given such term by section 152,
				determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
				thereof.
								(5)Denial of double
				benefitThis subsection shall not apply to the amount of any
				qualified Indian education benefit or qualified Indian cultural benefit which
				is not includible in gross income of the beneficiary of such benefit by reason
				of any other provision of this title, or to the amount of any such benefit for
				which a deduction is allowed to such beneficiary under any other provision of
				this
				title.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 received after the date of the enactment of this Act.
				203.Tribal
			 Education Policy Advisory GroupSection 1126 of the Education Amendments of
			 1978 (25 U.S.C. 2006) is amended by adding at the end the following:
				
					(h)Tribal education
				policy advisory group
						(1)EstablishmentNot
				later than 120 days after the date of enactment of this subsection, the
				Secretary, acting through the Assistant Secretary for Indian Affairs, shall
				establish a Tribal Education Policy Advisory Group (referred to in this
				subsection as the TEPAG) to advise the Secretary and the
				Assistant Secretary on all policies, guidelines, programmatic issues, and
				budget development for the school system funded by the Bureau of Indian
				Education.
						(2)Duties
							(A)In
				generalThe Secretary shall consult with the TEPAG prior to
				proposing any regulations, establishing or changing any policies, or submitting
				any budget proposal applicable to the Bureau of Indian Education school
				system.
							(B)RecommendationsThe
				Secretary shall include in the proposed budget developed annually for the
				Bureau of Indian Education any recommendations made by the TEPAG resulting from
				the consultation under subparagraph (A).
							(C)Supplement, not
				supplantThe consultation required by subparagraph (A) shall be
				in addition to and shall not replace the consultation requirement of section
				1131.
							(3)Composition
							(A)In
				generalThe TEPAG shall be composed of 26 members, who shall be
				selected in accordance with subparagraphs (B) through (D).
							(B)Tribal
				members
								(i)In
				generalThe TEPAG shall be composed of 22 elected or appointed
				tribal officials (or designated employees of the officials with authority to
				act on behalf of the officials), one from each education line office of the
				Bureau of Indian Education, who shall act as principal members of the
				TEPAG.
								(ii)Selection
				processThe tribes and schools served by each education line
				office shall establish a process to select the principal member and alternate
				member of that education line office to TEPAG.
								(iii)AlternatesThe
				alternate member of an education line office selected under clause (ii) may
				participate in TEPAG meetings in the absence of the principal member of that
				education line office.
								(C)National tribal
				organization memberThe Secretary shall appoint a principal
				member and an alternate member to the TEPAG from among national organizations
				comprised of Indian tribes, who shall be elected or appointed tribal officials
				(or designated employees of the officials with authority to act on behalf of
				the officials).
							(D)Federal
				membersThe Secretary, the Assistant Secretary for Indian
				Affairs, and the Director of the Bureau of Indian Education shall be ex-officio
				members of the TEPAG.
							(4)Administration
							(A)MeetingsThe
				TEPAG shall meet in person not less than 3 times per fiscal year and may hold
				additional meetings by telephone conference call.
							(B)ProtocolsThe
				Secretary and the TEPAG shall jointly develop protocols for the operation and
				administration of TEPAG.
							(C)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the TEPAG.
							(D)Support
								(i)In
				generalThe Secretary shall be responsible for all costs
				associated with carrying out the functions of the TEPAG, including
				reimbursement for the travel, lodging, and per diem expenses of each principal
				or alternate TEPAG member selected under subparagraphs (B) and (C) of paragraph
				3.
								(ii)Additional
				request
									(I)In
				generalTo facilitate the work of the TEPAG, the Secretary may
				request additional funding in the annual budget submission of the Secretary to
				support technical and substantive assistance to the TEPAG.
									(II)RecommendationsIf
				the Secretary requests additional funding under subclause (I), the Secretary
				shall take into consideration the amount of funding requested by the TEPAG for
				technical and substantive assistance when making the additional funding
				request.
									(5)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				subsection.
						.
			204.Division of
			 budget analysisSection 1129
			 of the Education Amendments of 1978 (25 U.S.C. 2009) is amended—
				(1)in subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1), by striking Assistant Secretary for Indian
			 Affairs and inserting Secretary;
					(B)in paragraph (2),
			 by striking and after the semicolon;
					(C)by redesignating
			 paragraph (3) as paragraph (4); and
					(D)by inserting after
			 paragraph (2) the following:
						
							(3)a determination of
				the amount necessary to sustain academic and residential programs at
				Bureau-funded schools, calculated pursuant to subpart H of part 39 of title 25,
				Code of Federal Regulations (or successor regulations);
				and
							;
				and
					(2)in subsection (d),
			 by striking Assistant Secretary for Indian Affairs and inserting
			 Secretary.
				205.Qualified
			 school construction bond escrow accountPart B of title II of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 458) is amended by
			 adding at the end the following:
				
					205.Authorization
				to establish qualified school construction bond escrow account
						(a)In
				generalPursuant to the authority granted under section 54F(d)(4)
				of the Internal Revenue Code of 1986, the Secretary shall establish a qualified
				school construction bond escrow account for the purpose of implementing section
				54F of the Internal Revenue Code of 1986.
						(b)Transfer to
				escrow account
							(1)In
				generalThe Secretary shall allocate to the escrow account
				described in subsection (a) amounts described in section 54F(d)(4) of the
				Internal Revenue Code of 1986.
							(2)Other
				fundsThe Secretary shall accept and disburse to the escrow
				account described in subsection (a) amounts received to carry out this section
				from other sources, including other Federal agencies, non-Federal public
				agencies, and private
				sources.
							.
			206.Equity in
			 Educational Land-Grant Status Act of 1994Section 532 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note) is amended by—
				(1)redesignating
			 paragraphs (15) through (34) as paragraphs (16) through (35), respectively;
			 and
				(2)by inserting after
			 paragraph (14) the following:
					
						(15)Keweenaw Bay
				Ojibwa Community
				College.
						.
				207.Workforce
			 Investment Act of 1998Title
			 II of the Workforce Investment Act of 1998 (20 U.S.C. 9201 et seq.) is
			 amended—
				(1)in section
			 203—
					(A)in paragraph
			 (5)(D), by inserting , including a Tribal College or University
			 after education;
					(B)in paragraph (15),
			 by amending subparagraph (B) to read as follows:
						
							(B)a Tribal College
				or University;
				or
							;
					(C)by redesignating
			 paragraph (18) as paragraph (19); and
					(D)by inserting after
			 paragraph (17) the following:
						
							(18)Tribal College
				or UniversityThe term Tribal College or University
				has the meaning given the term in section 316(b) of the Higher Education Act of
				1965.
							;
					(2)in section
			 211(a)—
					(A)in paragraph (2),
			 by striking ; and and inserting a semicolon;
					(B)in paragraph (3),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(4)shall reserve 1.5
				percent to carry out section 244, except that the amount so reserved shall not
				exceed $8,000,000.
							;
				and
					(3)by inserting after
			 section 243 the following:
					
						244.American indian
				tribal college or university adult education and literacy program
							(a)Establishment
				and purposeThe Secretary shall establish and carry out an
				American Indian Tribal College and University Adult Education and Literacy
				Grant Program to enable Tribal Colleges or Universities to develop and
				implement innovative, effective, and replicable programs designed to enhance
				life skills and transition individuals to employability and postsecondary
				education and to provide technical assistance to such institutions for program
				administration.
							(b)ApplicationTo
				be eligible to receive a grant under this section, a Tribal College or
				University shall submit to the Secretary an application at such time and in
				such manner as the Secretary may reasonably require. The Secretary shall, to
				the extent practicable, prescribe a simplified and streamlined format for such
				applications that takes into account the limited number of institutions that
				are eligible for assistance under this section.
							(c)Eligible
				activitiesActivities that may be carried out under a grant
				awarded under this section include—
								(1)adult education
				and literacy services, including workplace literacy services;
								(2)family literacy
				services;
								(3)English literacy
				programs, including limited English proficiency programs;
								(4)civil engagement
				and community participation, including U.S. citizenship skills;
								(5)opportunities for
				American Indians and Alaska Natives to qualify for a secondary school diploma,
				or its recognized equivalent; and
								(6)demonstration and
				research projects and professional development activities designed to develop
				and identify the most successful methods and techniques for addressing the
				educational needs of American Indian adults.
								(d)Grants and
				contractsFunding shall be awarded under this section to Tribal
				Colleges or Universities on a competitive basis through grants, contracts, or
				cooperative agreements of not less than 3 years in duration.
							(e)Consideration
				and inclusionIn making awards under this section, the Secretary
				may take into account the considerations set forth in section 231(e). In no
				case shall the Secretary make an award to a Tribal College or University that
				does not include in its application a description of a multiyear strategy,
				including performance measures, for increasing the number of adult American
				Indian or Alaska Natives that attain a secondary diploma or recognized
				equivalent.
							.
				208.Technical
			 amendments to Tribally Controlled Schools Act of 1988
				(a)Grants
			 authorizedSection 5203(b)(3) of the Tribally Controlled Schools
			 Act of 1988 (25 U.S.C. 2502(b)(3)) is amended—
					(1)by striking
			 as defined in section 1128(h)(1) and inserting as defined
			 in section 1128(a)(1); and
					(2)by striking
			 under section 1128 of such and inserting under section
			 1128(c) of that .
					(b)Amendments to
			 grantsSection 5203 of the Tribally Controlled Schools Act of
			 1988 (25 U.S.C. 2502) is amended by adding at the end the following:
					
						(h)Amendments to
				grants
							(1)In
				generalAt the request of the school board of a tribally
				controlled school, the Secretary shall approve a request to amend a grant
				issued to that school board under this part unless the Secretary, not later
				than 90 days after the date of receipt of the request, provides written
				notification to the school board that contains a specific finding that clearly
				demonstrates, or is supported by a controlling legal authority, that—
								(A)the services to be
				rendered to the eligible Indian students under the proposed amendment to the
				grant do not meet the requirements of this part;
								(B)adequate
				protection of trust resources is not assured;
								(C)the grant or the
				proposed amendment to the grant cannot be properly completed or
				maintained;
								(D)the amount of
				funds proposed under the amendment is in excess of the applicable funding level
				for the grant, as determined under section 5204; or
								(E)the program,
				function, service, or activity (or portion of the program, function, service,
				or activity) that is the subject of the proposed amendment is beyond the scope
				of programs, functions, services, or activities covered under this part because
				the proposed amendment includes activities that cannot lawfully be carried out
				by the grantee.
								(2)AppealsThe
				Secretary shall provide the school board of a tribally controlled school with a
				hearing on the record in the same manner as provided under section 102 of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450f).
							.
				(c)Composition of
			 grantsSection 5204(b) of the Tribally Controlled Schools Act of
			 1988 (25 U.S.C. 2503(b)) is amended—
					(1)in paragraph
			 (4)(B)(iv), by striking section 5209(e) and inserting
			 section 5208(e); and
					(2)in paragraph
			 (5)(B), by striking section 5209(e) and inserting section
			 5208(e).
					(d)Duration of
			 eligibility determinationSection 5206(c) of the Tribally
			 Controlled Schools Act of 1988 (25 U.S.C. 2505(c)) is amended—
					(1)in paragraph (2),
			 by striking section 5206(b)(1)(A) and inserting section
			 5205(b)(1)(A); and
					(2)in paragraph
			 (4)(A), by striking section 5206(f)(1)(C) and inserting
			 section 5205(f)(1)(C).
					IIIAdditional
			 education provisions 
			301.Native American
			 student support
				(a)SupportThe
			 Secretary of Education shall expand programs for Native American school
			 children—
					(1)to provide support
			 for learning in their Native language and culture; and
					(2)to provide English
			 language instruction.
					(b)ResearchThe
			 Secretary of Education shall conduct research on culture- and language-based
			 education to identify the factors that improve education and health
			 outcomes.
				302.Ensuring the survival and continuing
			 vitality of Native American languages
				(a)DefinitionsIn
			 this section:
					(1)DirectorThe
			 term Director means the Director of the Bureau of Indian
			 Education.
					(2)Eligible
			 entityThe term eligible entity means any agency or
			 organization that is eligible for financial assistance under section 803(a) of
			 the Native American Programs Act of 1974 (42 U.S.C. 2991b(a)).
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director.
					(b)Establishment of
			 grant programThe Secretary shall establish a program to provide
			 eligible entities with grants for the purpose of assisting Native Americans to
			 ensure the survival and continuing vitality of Native American
			 languages.
				(c)Use of
			 amounts
					(1)In
			 generalAn eligible entity may use amounts received under this
			 section to carry out activities that ensure the survival and continuing
			 vitality of Native American languages, including—
						(A)the establishment
			 and support of community Native American language projects designed to bring
			 older and younger Native Americans together to facilitate and encourage the
			 transfer of Native American language skills from one generation to
			 another;
						(B)the establishment
			 of projects that train Native Americans to—
							(i)teach a Native
			 American language to others; or
							(ii)serve as
			 interpreters or translators of a Native American language;
							(C)the development,
			 printing, and dissemination of materials to be used for the teaching and
			 enhancement of a Native American language;
						(D)the establishment
			 or support of a project to train Native Americans to produce or participate in
			 television or radio programs to be broadcast in a Native American
			 language;
						(E)the compilation,
			 transcription, and analysis of oral testimony to record and preserve a Native
			 American language;
						(F)the purchase of
			 equipment, including audio and video recording equipment, computers, and
			 software, required to carry out a Native American language project; and
						(G)(i)the establishment of
			 Native American language nests, which are site-based educational programs
			 that—
								(I)provide instruction and child care
			 through the use of a Native American language for at least 10 children under
			 the age of 7 for an average of at least 500 hours per year per student;
								(II)provide classes in a Native American
			 language for parents (or legal guardians) of students enrolled in a Native
			 American language nest (including Native American language-speaking parents);
			 and
								(III)ensure that a Native American language
			 is the dominant medium of instruction in the Native American language
			 nest;
								(ii)the establishment of Native
			 American language survival schools, which are site-based educational programs
			 for school-age students that—
								(I)provide an average of at least 500 hours
			 of instruction through the use of 1 or more Native American languages for at
			 least 15 students for whom a Native American language survival school is the
			 principal place of instruction;
								(II)develop instructional courses and
			 materials for learning Native American languages and for instruction through
			 the use of Native American languages;
								(III)provide for teacher training;
								(IV)work toward a goal of all students
			 achieving—
									(aa)fluency in a Native American
			 language; and
									(bb)academic proficiency in mathematics,
			 reading (or language arts), and science; and
									(V)are located in areas that have high
			 numbers or percentages of Native American students; and
								(iii)the establishment of Native
			 American language restoration programs, which are educational programs
			 that—
								(I)operate at least 1 Native American
			 language program for the community which the educational program serves;
								(II)provide training programs for teachers
			 of Native American languages;
								(III)develop instructional materials for the
			 Native American language restoration programs;
								(IV)work toward a goal of increasing
			 proficiency and fluency in at least 1 Native American language; and
								(V)provide instruction in at least 1 Native
			 American language.
								(2)Native American
			 language restoration programsAn eligible entity carrying out a
			 program described in paragraph (1)(G)(iii) may use amounts made available under
			 this section to carry out—
						(A)Native American
			 language programs, including—
							(i)Native American
			 language immersion programs;
							(ii)Native American
			 language and culture camps;
							(iii)Native American
			 language programs provided in coordination and cooperation with educational
			 entities;
							(iv)Native American
			 language programs provided in coordination and cooperation with local
			 institutions of higher education;
							(v)Native American
			 language programs that use a master-apprentice model of learning languages;
			 and
							(vi)Native American
			 language programs provided through a regional program to better serve
			 geographically dispersed students;
							(B)Native American
			 language teacher training programs, including—
							(i)training programs
			 in Native American language translation for fluent speakers;
							(ii)training programs
			 for Native American language teachers; and
							(iii)training
			 programs for teachers in the use of Native American language materials, tools,
			 and interactive media to teach Native American language; and
							(C)the development of
			 Native American language materials, including books, audio and visual tools,
			 and interactive media programs.
						(d)Applications
					(1)In
			 generalSubject to paragraph (2), in awarding a grant under this
			 section, the Secretary shall select applicants from among eligible entities on
			 the basis of applications submitted to the Secretary at such time, in such
			 form, and containing such information as the Secretary requires.
					(2)RequirementsAn
			 application under paragraph (1) shall include, at a minimum—
						(A)a detailed
			 description of the current status of the Native American language to be
			 addressed by the project for which a grant is requested, including a
			 description of existing programs and projects, if any, in support of that
			 language;
						(B)a detailed
			 description of the project for which the grant is requested;
						(C)a statement that
			 the objectives of the project are in accordance with the purposes of this
			 section;
						(D)a detailed
			 description of the plan of the applicant to evaluate the project;
						(E)if appropriate, an
			 identification of opportunities for the replication or modification of the
			 project for use by other Native Americans;
						(F)a plan for the
			 preservation of the products of the Native American language project for the
			 benefit of future generations of Native Americans and other interested persons;
			 and
						(G)in the case of an
			 application for a grant to carry out any purpose specified in subsection
			 (c)(1)(G)(iii), a certification by the applicant that the applicant has not
			 less than 3 years of experience in operating and administering a Native
			 American language survival school, a Native American language nest, or any
			 other educational program in which instruction is conducted in a Native
			 American language.
						(3)Participating organizationsIf an applicant determines that the
			 objectives of a proposed Native American language project would be accomplished
			 more effectively through a partnership with an educational entity, the
			 applicant shall identify the educational entity as a participating organization
			 in the application.
					(e)Limitations on
			 funding
					(1)Federal
			 shareThe Federal share of the total cost of a program under this
			 section shall not exceed 80 percent.
					(2)Non-Federal
			 share
						(A)In
			 generalThe non-Federal share of the cost of a program under this
			 section may be provided in cash or fairly evaluated in-kind contributions,
			 including facilities, equipment, or services.
						(B)Source of
			 non-Federal shareThe non-Federal share—
							(i)may
			 be provided from any private or non-Federal source; and
							(ii)may
			 include amounts (including interest) distributed to an Indian tribe—
								(I)by the Federal
			 Government pursuant to the satisfaction of a claim made under Federal
			 law;
								(II)from amounts
			 collected and administered by the Federal Government on behalf of an Indian
			 tribe or the members of an Indian tribe; or
								(III)by the Federal
			 Government for general tribal administration or tribal development under a
			 formula or subject to a tribal budgeting priority system, including—
									(aa)amounts involved
			 in the settlement of land or other judgment claims;
									(bb)severance or
			 other royalty payments; or
									(cc)payments under
			 the Indian Self-Determination Act (25 U.S.C. 450f et seq.) or a tribal budget
			 priority system.
									(3)Duration
						(A)In
			 generalSubject to subparagraph (B), the Secretary may make
			 grants made under this section on a 1-year, 2-year, or 3-year basis.
						(B)Native American
			 language restoration programThe Secretary shall only make a
			 grant available under subsection (c)(1)(G)(iii) on a 3-year basis.
						(f)Administration
					(1)In
			 generalThe Secretary shall carry out this section through the
			 Bureau of Indian Education.
					(2)Expert
			 panel
						(A)In
			 generalNot later than 180 days after date of enactment of this
			 section, the Secretary shall appoint a panel of experts for the purpose of
			 assisting the Secretary to review—
							(i)applications
			 submitted under subsection (d);
							(ii)evaluations
			 carried out to comply with subsection (d)(2)(C); and
							(iii)the preservation
			 of products required by subsection (d)(2)(F).
							(B)Composition
							(i)In
			 generalThe panel shall include—
								(I)a
			 designee of the Institute of American Indian and Alaska Native Culture and Arts
			 Development;
								(II)representatives
			 of national, tribal, and regional organizations that focus on Native American
			 language or Native American cultural research, development, or training;
			 and
								(III)other
			 individuals who are recognized as experts in the area of Native American
			 language.
								(ii)RecommendationsRecommendations
			 for appointments to the panel shall be solicited from Indian tribes and tribal
			 organizations.
							(C)DutiesThe
			 duties of the panel shall include—
							(i)making
			 recommendations regarding the development and implementation of regulations,
			 policies, procedures, and rules of general applicability with respect to the
			 administration of this section;
							(ii)reviewing
			 applications received under subsection (d);
							(iii)providing to the
			 Secretary a list of recommendations for the approval of applications in
			 accordance with—
								(I)regulations issued
			 by the Secretary; and
								(II)the relative need
			 for the project; and
								(iv)reviewing
			 evaluations submitted to comply with subsection (d)(2)(C).
							(3)Products
			 generated by projects
						(A)In
			 generalSubject to subparagraph (B), for preservation and use in
			 accordance with the responsibilities of the respective organization under
			 Federal law, a copy of any product of a Native American language project for
			 which a grant is made under this section—
							(i)shall be
			 transmitted to the Institute of American Indian and Alaska Native Culture and
			 Arts Development; and
							(ii)may
			 be transmitted, at the discretion of the grantee, to national and regional
			 repositories of similar material.
							(B)Exemption
							(i)In
			 generalIn accordance with the Federal recognition of the
			 sovereign authority of each Indian tribe over all aspects of the culture and
			 language of that Indian tribe and subject to clause (ii), an Indian tribe may
			 make a determination—
								(I)not to transmit a
			 copy of a product under subparagraph (A);
								(II)not to permit the
			 redistribution of a copy of a product transmitted under subparagraph (A);
			 or
								(III)to restrict in
			 any manner the use or redistribution of a copy of a product transmitted under
			 subparagraph (A).
								(ii)RestrictionsClause
			 (i) does not authorize an Indian tribe—
								(I)to limit the
			 access of the Secretary to a product described in subparagraph (A) for purposes
			 of administering this section or evaluating the product; or
								(II)to sell a product
			 described in subparagraph (A), or a copy of that product, for profit to the
			 entities referred to in subparagraph (A).
								(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as are
			 necessary for each of fiscal years 2013 through 2018.
				(h)Repeal;
			 conforming amendments
					(1)RepealSection
			 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is
			 repealed.
					(2)Conforming
			 amendmentsSection 816 of the Native American Programs Act of
			 1974 (42 U.S.C. 2992d) is amended—
						(A)in subsection (a),
			 by striking sections 803(d), 803A, 803C, 804, subsection (e) of this
			 section and inserting sections 803(d), 803A, and 804, subsection
			 (d);
						(B)in subsection (b),
			 by striking other than sections 803(d), 803A, 803C, 804, subsection (e)
			 of this section and inserting sections 803(d), 803A, and 804,
			 subsection (d); and
						(C)by striking
			 subsection (e).
						303.In-school
			 facility innovation program contest
				(a)In
			 generalThe Secretary of the
			 Interior shall—
					(1)establish an in-school facility innovation
			 program contest in which institutions of higher education, including a Tribal
			 College or University (as defined in section 316 of the Higher Education Act of
			 1965 (20 U.S.C. 1059c)), are encouraged to consider solving the problem of how
			 to improve school facilities for tribal schools and schools served by the
			 Bureau of Indian Education for problem-based learning in their coursework and
			 through extracurricular opportunities; and
					(2)establish an
			 advisory group for the contest described in paragraph (1) that shall include
			 students enrolled at a Tribal College or University, a representative from the
			 Bureau of Indian Education, and engineering and fiscal advisors.
					(b)Submission of
			 finalists to the Indian Affairs CommitteeThe Secretary of the Interior shall submit
			 the finalists to the Committee on Indian Affairs of the Senate.
				(c)WinnersThe Secretary of the Interior shall—
					(1)determine the winners of the program
			 contest conducted under this section; and
					(2)award the winners
			 appropriate recognition and reward.
					304.Retrocession or reassumption of certain
			 school fundsNotwithstanding
			 any other provision of law, beginning July 1, 2008, any funds (including
			 investments and interest earned, except for construction funds) held by a
			 Public Law 100–297 grant or a Public Law 93–638 contract school shall, upon
			 retrocession to or reassumption by the Bureau of Indian Education, remain
			 available to the Bureau for a period of 5 years from the date of retrocession
			 or reassumption for the benefit of the programs approved for the school on
			 October 1, 1995.
			305.Department of
			 the Interior and Department of Education Joint Oversight Board
				(a)In
			 generalThe Secretary of Education and the Secretary of the
			 Interior shall jointly establish a Department of the Interior and Department of
			 Education Joint Oversight Board, that shall—
					(1)be co-chaired by
			 both Departments; and
					(2)coordinate
			 technical assistance, resource distribution, and capacity building between the
			 2 departments on the education of and for Native American students.
					(b)Information To
			 be sharedThe Joint Oversight Board shall facilitate the
			 communication, collaboration, and coordination between the 2 departments of
			 education policies, access to and eligibility for Federal resources, and budget
			 and school leadership development, and other issues, as appropriate.
				306.Feasibility
			 study to transfer Bureau of Indian Education to Department of
			 Education
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 section, the Government Accountability Office shall carry out a study that
			 examines the feasibility of transferring the Bureau of Indian Education from
			 the Department of the Interior to the Department of Education.
				(b)ContentsThe
			 study shall include an assessment of the impacts of a transfer described in
			 subsection (a) on—
					(1)affected
			 students;
					(2)affected faculty,
			 staff, and other employees;
					(3)the organizational
			 and operating structure of the Bureau of Indian Education;
					(4)applicable Federal
			 laws, including laws relating to Indian preference; and
					(5)intergovernmental
			 agreements.
					307.Tribal
			 self-governance feasibility study
				(a)StudyThe
			 Secretary of Education shall conduct a study to determine the feasibility of
			 entering into self-governance compacts and contracts with Indian tribal
			 governments who wish to operate public schools that reside within their
			 lands.
				(b)ConsiderationsIn
			 conducting the study described in subsection (a), the Secretary of Education
			 shall consider the feasibility of—
					(1)assigning and
			 paying to an Indian tribe all expenditures for the provision of services and
			 related administration funds that the Secretary would otherwise pay to a State
			 educational agency and a local educational agency for 1 or more public schools
			 located on the Indian lands of such Indian tribe;
					(2)providing
			 assistance to Indian tribes in developing capacity to administer all programs
			 and services that are currently under the jurisdiction of the State educational
			 agency or local educational agency; and
					(3)authorizing the
			 Secretary to treat an Indian tribe as a State for the purposes of carrying out
			 programs and services funded by the Secretary that are currently under the
			 jurisdiction of the State.
					(c)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 of Education shall submit, to the Committee on Indian Affairs and the Committee
			 on Health, Education, Labor and Pensions of the Senate and the Education and
			 the Workforce Committee of the House of Representatives, a report that
			 includes—
					(1)the results of the
			 study conducted under subsection (a);
					(2)a
			 summary of any consultation that occurred between the Secretary and Indian
			 tribes in conducting this study;
					(3)projected costs
			 and savings associated with the Department of Education entering into
			 self-governance contracts and compacts with Indian tribes, and any estimated
			 impact on programs and services described in paragraphs (2) and (3) of
			 subsection (a) in relation to probable costs and savings; and
					(4)legislative
			 actions that would be required to authorize the Secretary to enter into
			 self-governance compacts and contracts with Indian tribes to provide such
			 programs and services.
					(d)DefinitionsIn
			 this section:
					(1)Indian
			 tribeThe term Indian Tribe means any Indian tribe,
			 band, nation, other organized group or community, including any Native village
			 or Regional Corporation or Village Corporation as defined in or established
			 pursuant to the Alaska Native Claims Settlement Act, that is recognized as
			 eligible for the special programs and services provided by the United States to
			 Indians because of their status as Indians.
					(2)Indian
			 landsThe term Indian lands has the meaning given
			 that term in section 8013 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7713).
					308.Establishment
			 of Center for Indigenous Excellence
				(a)DefinitionsIn
			 this section:
					(1)Institution of
			 higher educationThe term institution of higher
			 education shall have the meaning given such term in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001).
					(2)Native American
			 and Native American languageThe terms Native
			 American and Native American language shall have the
			 meanings given such terms in section 103 of the Native American Languages Act
			 (25 U.S.C. 2902).
					(3)Native American
			 language nests and survival schoolsThe terms Native
			 American language nest and Native American language survival
			 school shall have the meanings given such terms in section 803C(b)(7) of
			 the Native American Programs Act of 1974 (42 U.S.C. 2991b–3).
					(4)Native Hawaiian
			 or Native American Pacific Islander native language educational
			 organizationThe term Native Hawaiian or Native American
			 Pacific Islander native language educational organization shall have the
			 meaning given such term in section 3301 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7011).
					(5)SecretaryThe
			 term Secretary means the Secretary of Education.
					(6)STEMThe
			 term STEM means a science, technology, engineering, and
			 mathematics program.
					(7)Tribally
			 sanctioned educational authorityThe term tribally
			 sanctioned educational authority shall have the meaning given such term
			 in section 3301 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7011).
					(b)In
			 generalThere shall be established a Center for Indigenous
			 Excellence to—
					(1)support Native
			 American governments, communities, schools, and programs in the development and
			 demonstration of Native American language and culture-based education from the
			 preschool to graduate education levels as appropriate for their distinctive
			 populations, circumstances, visions, and holistic approaches for the benefit of
			 the entire community;
					(2)provide direction
			 to Federal, State, and local government entities relative to Native American
			 language and culture-based education;
					(3)demonstrate
			 nationally and internationally recognized educational best practices through
			 integrated programming in Native American language and culture-based education
			 from the preschool to graduate education levels that benefits the entire
			 specific indigenous group regardless of its geographic dispersal,
			 including—
						(A)teacher
			 certification;
						(B)curriculum and
			 materials development;
						(C)distance education
			 support;
						(D)research;
			 and
						(E)holistic
			 approaches;
						(4)serve as an
			 alternative pathway of choice for meeting federally mandated academic
			 assessments, teacher qualifications, and curriculum design for Native American
			 language nests and Native American language survival schools; and
					(5)serve as a
			 coordinating entity and depository for federally funded research into Native
			 American language and culture-based education including STEM applications that
			 will address workforce needs of Native American communities.
					(c)Eligible
			 entitiesFor the purpose of determining the site of the Center
			 for Indigenous Excellence, the Secretary shall consider the following to be an
			 eligible entity:
					(1)A
			 tribally sanctioned educational authority.
					(2)A
			 Native American language college.
					(3)A
			 Native Hawaiian or Native American Pacific Islander native language educational
			 organization.
					(4)An institution of
			 higher education with a commitment to serve Native American communities.
					(5)A
			 local educational agency with a commitment to serve Native American
			 communities.
					(d)Criteria for
			 selectionThe Secretary shall determine the site of the Center
			 for Indigenous Excellence based on—
					(1)a
			 record of excellence, on a national and international level, with regard to
			 Native American language and culture-based education;
					(2)a
			 high representation of Native Americans among its personnel;
					(3)a
			 high representation of speakers of 1 or more Native American languages among
			 its personnel; and
					(4)a
			 location in a community with a high representation of Native Americans.
					(e)Establishment of
			 partnerships and consortia
					(1)In
			 generalOnce established, the Center for Indigenous Excellence
			 may develop partnerships or consortia with other entities throughout the United
			 States with expertise appropriate to the mission of the Center and include such
			 entities in its work.
					(2)Assistance to
			 partnersThe Center shall provide assistance to partners, to the
			 extent practicable, in curriculum development, technology development, teacher
			 and staff training, research, and sustaining Native American language nests,
			 Native American survival schools, and Native American language schools.
					
